Exhibit 10.1
EXECUTION VERSION
CUSIP NO.: 502414AD7
REVOLVING COMMITMENT: 502414AE5
CREDIT AGREEMENT
Dated as of October 23, 2009
among
L-3 COMMUNICATIONS CORPORATION,
as the Borrower,
The Guarantors Party Hereto,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
an L/C Issuer,
and
BARCLAYS CAPITAL,
as Syndication Agent
and
BANC OF AMERICA SECURITIES LLC,
BARCLAYS CAPITAL,
THE BANK OF NOVA SCOTIA,
SG AMERICAS SECURITIES, LLC
and
CALYON NEW YORK BRANCH
as
Joint Lead Arrangers and Joint Book Running Managers
and
THE BANK OF NOVA SCOTIA,
CALYON NEW YORK BRANCH,
and
SOCIETE GENERALE (NEW YORK BRANCH)
as
Documentation Agents
and
The Other Lenders Party Hereto

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS  
  1     1.01    
Defined Terms
    1     1.02    
Other Interpretive Provisions
    25     1.03    
Accounting Terms
    26     1.04    
Rounding
    26     1.05    
Exchange Rates; Currency Equivalents
    26     1.06    
Additional Alternative Currencies
    27     1.07    
Times of Day
    27     1.08    
Letter of Credit Amounts
    27          
 
        ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS     27     2.01    
Revolving Loans
    27     2.02    
Borrowings, Conversions and Continuations of Revolving Loans
    28     2.03    
Letters of Credit
    29     2.04    
Swing Line Loans
    38     2.05    
Prepayments
    40     2.06    
Termination or Reduction of Commitments
    41     2.07    
Repayment of Loans
    41     2.08    
Interest
    42     2.09    
Fees
    42     2.10    
Computation of Interest and Fees
    43     2.11    
Evidence of Debt
    43     2.12    
Payments Generally; Administrative Agent’s Clawback
    44     2.13    
Sharing of Payments by Lenders
    46     2.14    
[Intentionally Omitted]
    46     2.15    
Cash Collateral and Other Credit Support
    46     2.16    
Defaulting Lenders
    48          
 
        ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY     50     3.01    
Taxes
    50     3.02    
Illegality
    52     3.03    
Inability to Determine Rates
    53     3.04    
Increased Costs; Reserves on Eurodollar Rate Loans
    53     3.05    
Compensation for Losses
    55     3.06    
Mitigation Obligations; Replacement of Lenders
    55     3.07    
Survival
    56          
 
        ARTICLE IV GUARANTY     56     4.01    
The Guaranty
    56     4.02    
Obligations Unconditional
    57     4.03    
Reinstatement
    58     4.04    
Certain Additional Waivers
    58     4.05    
Remedies
    58  

i



--------------------------------------------------------------------------------



 



                              Page   4.06    
Rights of Contribution
    58     4.07    
Guarantee of Payment; Continuing Guarantee
    59          
 
        ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS     59     5.01    
Conditions of Initial Credit Extension
    59     5.02    
Conditions to all Credit Extensions
    60          
 
        ARTICLE VI REPRESENTATIONS AND WARRANTIES     61     6.01    
Corporate Existence; Compliance with Law
    61     6.02    
Corporate Power; Authorization; Enforceable Obligations
    61     6.03    
No Legal Bar
    62     6.04    
Purpose of Loans
    62     6.05    
Financial Condition; No Change
    62     6.06    
No Material Litigation
    62     6.07    
No Default
    63     6.08    
Ownership of Property; Liens
    63     6.09    
Intellectual Property
    63     6.10    
Environmental Matters
    63     6.11    
Taxes
    64     6.12    
ERISA
    65     6.13    
Subsidiaries
    65     6.14    
Federal Regulations; Investment Company Act; Other Regulations
    65     6.15    
Accuracy and Completeness of Information
    66     6.16    
Labor Matters
    66          
 
        ARTICLE VII AFFIRMATIVE COVENANTS     66     7.01    
Financial Statements
    66     7.02    
Certificates; Other Information
    67     7.03    
Notices
    68     7.04    
Payment of Taxes and Material Obligations
    68     7.05    
Conduct of Business; Maintenance of Existence and Property; Compliance with Law
    68     7.06    
Maintenance of Insurance
    69     7.07    
Inspection of Property; Books and Records
    69     7.08    
Guarantees
    69     7.09    
Government Contracts
    70          
 
        ARTICLE VIII NEGATIVE COVENANTS     70     8.01    
Liens
    71     8.02    
Investments
    73     8.03    
Subsidiary Indebtedness
    75     8.04    
Fundamental Changes
    75     8.05    
Limitation on Sale of Assets
    76     8.06    
Restricted Payments
    77     8.07    
Transactions with Affiliates
    79     8.08    
Financial Covenants
    79     8.09    
Intentionally Omitted
    80  

ii



--------------------------------------------------------------------------------



 



                              Page   8.10    
Borrower Equity Interests
    80     8.11    
Holdings
    80          
 
        ARTICLE IX EVENTS OF DEFAULT AND REMEDIES     80     9.01    
Events of Default
    80     9.02    
Remedies Upon Event of Default
    83     9.03    
Application of Funds
    83          
 
        ARTICLE X ADMINISTRATIVE AGENT     84     10.01    
Appointment and Authority
    84     10.02    
Rights as a Lender
    85     10.03    
Exculpatory Provisions
    85     10.04    
Reliance by Administrative Agent
    86     10.05    
Delegation of Duties
    86     10.06    
Resignation of Administrative Agent
    86     10.07    
Non Reliance on Administrative Agent and Other Lenders
    88     10.08    
No Other Duties, Etc.
    88     10.09    
Administrative Agent May File Proofs of Claim
    88     10.10    
Guaranty Matters
    89          
 
        ARTICLE XI MISCELLANEOUS     89     11.01    
Amendments, Etc.
    89     11.02    
Notices; Effectiveness; Electronic Communication
    90     11.03    
No Waiver; Cumulative Remedies
    92     11.04    
Expenses; Indemnity; Damage Waiver
    93     11.05    
Payments Set Aside
    95     11.06    
Successors and Assigns
    95     11.07    
Treatment of Certain Information; Confidentiality
    99     11.08    
Right of Setoff
    100     11.09    
Interest Rate Limitation
    100     11.10    
Counterparts; Integration; Effectiveness
    100     11.11    
Survival of Representations and Warranties
    101     11.12    
Severability
    101     11.13    
Replacement of Lenders
    101     11.14    
Governing Law; Jurisdiction; Etc.
    102     11.15    
Waiver of Jury Trial
    103     11.16    
Advisory or Fiduciary Responsibility
    103     11.17    
Electronic Execution of Assignments and Certain Other Documents
    104     11.18    
USA PATRIOT Act Notice
    104     11.19    
Release of Guarantors
    105     11.20    
Judgment Currency
    106     11.21    
Waiver of Notice of Termination
    106     11.22    
Entire Agreement
    106  

iii



--------------------------------------------------------------------------------



 



SCHEDULES

            1.01    
Existing Subordinated Debt
  2.03    
Existing Letters of Credit
  6.06    
Litigation
  6.13    
Subsidiaries
  8.01    
Existing Liens
  11.02    
Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

            A    
Revolving Loan Notice
  B    
Swing Line Loan Notice
  C    
Revolving Note
  D    
Swing Line Note
  E    
Compliance Certificate
  F    
Assignment and Assumption
  G    
Joinder Agreement

iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT (“Agreement”), is entered into as of October 23,
2009, among L-3 COMMUNICATIONS CORPORATION, a Delaware corporation (the
“Borrower”), the Guarantors (as defined herein), each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer.
     WHEREAS, the Borrower has requested that the Lenders provide a revolving
credit facility in an aggregate amount of $1,000,000,000 for the purposes
hereinafter set forth and the Lenders are willing to do so on the terms and
conditions set forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01 Defined Terms.
     As used in this Agreement, the following terms shall have the meanings set
forth below:
     “Acquisition” by any Person, means the acquisition by such Person (other
than a transaction that would be classified as a capital expenditure in
accordance with GAAP), in a single transaction or in a series of related
transactions, of all or any substantial portion of the property of another
Person, all or any substantial portion of any division or business unit of any
Person, or at least a majority of the Voting Stock of another Person, in each
case whether or not involving a merger or consolidation with such other Person
and whether for cash, property, services, assumption of Indebtedness, securities
or otherwise.
     “Additional Senior Notes” means any Indebtedness for borrowed money in the
form of senior notes of the Borrower or any of its Subsidiaries incurred after
the Closing Date.
     “Additional Subordinated Debt” means any unsecured Indebtedness for
borrowed money of the Borrower or any of its Subsidiaries incurred after the
Closing Date which (a) to the extent such Indebtedness refinances any Existing
Subordinated Debt, requires no cash payments of principal prior to the Maturity
Date, (b) does not contain limitations on the ability of Borrower or any of its
Subsidiaries to incur Indebtedness which are more restrictive than those found
in Section 4.09 (Incurrence of Indebtedness and Issuance of Preferred Stock) of
the 2005 Indenture, and (c) is subordinated to the Obligations on terms no less
favorable to the Lenders than those governing the 2005 Senior Subordinated
Notes.
     “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 



--------------------------------------------------------------------------------



 



     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 11.02, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.
     “Aggregate Revolving Commitments” means the Revolving Commitments of all
the Lenders. The aggregate principal amount of the Revolving Commitments of all
the Lenders on the Closing Date is ONE BILLION DOLLARS ($1,000,000,000).
     “Agreement” means this Credit Agreement, as amended, supplemented, restated
or otherwise modified from time to time.
     “Alternative Currency” means any currency (other than Dollars) of a country
that is a member of the Organization for Economic Cooperation and Development
that is freely tradable and convertible into Dollars, any other currency which
is freely tradable and convertible into Dollars and any other currency approved
by the applicable L/C Issuer and the Administrative Agent.
     “Applicable Percentage” means with respect to any Lender, the percentage of
the Aggregate Revolving Commitments represented by such Lender’s Revolving
Commitment at such time; provided that, if the commitment of each Lender to make
Loans and the obligation of each L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 9.02 or if the Aggregate Revolving
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth in the commitment notification delivered
by the Administrative Agent and the Borrower to such Lender or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

2



--------------------------------------------------------------------------------



 



     “Applicable Rate” means, from time to time, the following percentages per
annum, based upon the Debt Rating as set forth below:

                                                                               
              Commercial                                             and        
            Applicable   Applicable   Financial   Performance Pricing   Debt  
Commitment   Margin for   Margin for Base   Letter of   Letter of Level   Rating
  Fee   LIBOR Loans   Rate Loans   Credit Fee   Credit Fee   1    
³BBB+ / Baa1 / BBB+
    0.375 %     2.25 %     1.25 %     2.25 %     1.50 %   2    
BBB / Baa2 / BBB
    0.45 %     2.75 %     1.75 %     2.75 %     1.83 %   3    
BBB- / Baa3 / BBB-
    0.50 %     3.00 %     2.00 %     3.00 %     2.00 %   4    
BB+ / Ba1 / BB+
    0.60 %     3.50 %     2.50 %     3.50 %     2.33 %   5    
£BB / Ba2 / BB
    0.75 %     4.00 %     3.00 %     4.00 %     2.67 %

     “Debt Rating” means, as of any date of determination, the rating as
determined by the Ratings Agencies (collectively, the “Debt Ratings”) of the
Borrower’s non credit enhanced, senior unsecured long term debt; provided that
if a Debt Rating is issued by each of the Ratings Agencies and there is a split
rating, then the two highest of such Debt Ratings shall apply (with the Debt
Rating for Pricing Level 1 being the highest and the Debt Rating for Pricing
Level 5 being the lowest) in determining the Pricing Level. If there is a split
in Debt Ratings of the two highest ratings of the Ratings Agencies, then the
lower Debt Rating of the two highest shall apply in determining the Pricing
Level or, if there is a multiple split in Debt Ratings of the two highest
ratings of the Ratings Agencies, then the Debt Rating that is one level lower
than the highest rating shall apply in determining the Pricing Level.
     Initially, the Applicable Rate shall be determined based upon the Debt
Rating specified in the certificate delivered pursuant to Section 5.01(a)(vi).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective, during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit F or any other form approved by the
Administrative Agent.
     “Attributable Indebtedness” means, on any date, (a) the amount of any
Capital Lease Obligations of any Person, (b) in respect of any Synthetic Lease
Obligation, the capitalized amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
Capital Lease and (c) in respect of any Securitization Transaction of any
Person, the outstanding principal amount of such financing, after taking into
account reserve accounts.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Borrower and its Subsidiaries for the fiscal year ended December 31,
2008, and the related

3



--------------------------------------------------------------------------------



 



consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of the Borrower and its Subsidiaries, including the
notes thereto.
     “Availability Period” means the period from and including the Closing Date
to the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of each L/C Issuer to make L/C Credit Extensions pursuant to Section 9.02.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Eurodollar Rate at
approximately 11:00 a.m., London time, two Business Days prior to such date for
dollar deposits (for delivery on such day) for a one-month interest period plus
1% and (c) the rate of interest in effect for such day as publicly announced
from time to time by Bank of America as its “prime rate.” The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
     “Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
     “Borrower” has the meaning specified in the introductory paragraph hereto.
     “Borrower Materials” has the meaning specified in Section 11.02(c).
     “Borrowing” means a Revolving Borrowing or a Swing Line Borrowing, as the
context may require.
     “Business” has the meaning specified in Section 6.10.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York or the state where the
Administrative Agent’s Office is located are authorized or required to close
under applicable Laws or are in fact closed and, if such day relates to any
Eurodollar Rate Loan, shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.
     “Capital Lease” means, as applied to any Person, any lease of any property
by that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.
     “Capital Lease Obligations” means, of any Person as of the date of
determination, the aggregate liability of such Person under Capital Leases
reflected on a balance sheet of such Person under GAAP.

4



--------------------------------------------------------------------------------



 



     “Cash Collateralize” has the meaning specified in Section 2.15.
     “Cash Equivalents” means (a) securities with maturities of one year or less
from the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and time
deposits with maturities of one year or less from the date of acquisition and
overnight bank deposits of any Lender or of any commercial bank having capital
and surplus in excess of $500,000,000, (c) repurchase obligations of any Lender
or of any commercial bank satisfying the requirements of clause (b) of this
definition, having a term of not more than one year with respect to securities
issued or fully guaranteed or insured by the United States Government,
(d) commercial paper of a domestic issuer rated at least A-2 by S&P, P-2 by
Moody’s or F-2 by Fitch, or carrying an equivalent rating by a nationally
recognized rating agency if both of S&P and Moody’s cease publishing ratings of
investments, (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P, A by Moody’s or A by Fitch, (f) securities with maturities of one year
or less from the date of acquisition backed by standby letters of credit issued
by any Lender or any commercial bank satisfying the requirements of clause
(b) of this definition or (g) shares of money market mutual or similar funds
(excluding hedge funds) which (i) invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition, (ii) comply with the
criteria set forth in Rule 2a-7 under the Investment Company Act of 1940 or
(iii) are rated AAA by S&P, Aaa by Moody’s or AAA by Fitch.
     “Change in Law” means the occurrence, after the date of this Agreement (or,
in the case of an Eligible Assignee, after the date such Eligible Assignee
becomes a party to this Agreement), of any of the following: (a) the adoption or
taking effect of any law, rule, regulation or treaty, (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority.
     “Change of Control” means an event or series of events by which:
     (a) any “person” (as such term is defined in Section 13(d)(3) of the
Exchange Act) shall become the “beneficial owner” (as such term is defined in
Rule 13d-3 and Rule 13d-5 under the Exchange Act), directly or indirectly, of
more than 35% of the Voting Stock (measured by voting power rather than number
of shares) of Holdings (or in the event Holdings is merged with and into the
Borrower, the Borrower);
     (b) a majority of the members of the board of directors of Holdings (or in
the event Holdings is merged with and into the Borrower, the Borrower) fail to
be (a) members of the board of directors of Holdings incumbent as of the Closing
Date, or (b) members nominated by the members of the board of directors of
Holdings incumbent on the Closing Date, or (c) members appointed by members of
the board of directors of Holdings nominated under clause (a) or (b);

5



--------------------------------------------------------------------------------



 



     (c) Holdings (unless it is merged with and into the Borrower) shall, at any
time, cease to own 100% of the Equity Interests of the Borrower;
     (d) a “Change of Control” (or any comparable term) shall have occurred
under, and as defined in, the 2009 Senior Note Documents;
     (e) a “Change of Control” (or any comparable term) shall have occurred
under, and as defined in, the 2005 Senior Subordinated Note Documents or under
the documentation governing any other Existing Subordinated Debt; or
     (f) a “Change of Control” (or any comparable term) shall have occurred
under, and as defined in, the documentation governing any Additional Senior
Notes or any Additional Subordinated Debt.
     “Closing Date” means October 23, 2009.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Commitment” means, as to each Lender, the Revolving Commitment of such
Lender.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit E.
     “Confidential Executive Summary” means the Confidential Executive Summary
dated September 2009 and delivered to the Lenders in connection with the
financing hereunder.
     “Consolidated Cash Interest Expense” means, as of the last day of any
fiscal quarter, the sum of the amount of interest expense, payable in cash, of
the Borrower and its Consolidated Subsidiaries for the four fiscal quarters
ended on such date plus, without duplication, the amount of interest expense,
payable in cash, of Holdings with respect to Indebtedness (including
Disqualified Preferred Stock) guaranteed by the Borrower or any of its
Consolidated Subsidiaries for the four fiscal quarters ended on such date,
determined on a consolidated basis in accordance with GAAP for such period.
     “Consolidated EBITDA” means, for any period, for the Borrower and its
Consolidated Subsidiaries on a consolidated basis, an amount equal to
Consolidated Net Income (excluding, without duplication, (u) impairment losses
incurred on goodwill and other intangible assets or on debt or equity
investments computed in accordance with Financial Accounting Standard No. 142 or
other GAAP, (v) gains or losses incurred on the retirement of debt computed in
accordance with Financial Accounting Standard No. 145, (w) extraordinary gains
and losses in accordance with GAAP, (x) gains and losses in connection with
asset dispositions whether or not constituting extraordinary gains and losses,
(y) non-cash gains or losses on discontinued operations) and (z) gains and
losses with respect to judgments or settlements in connection with litigation
matters for such period plus the following to the extent deducted in calculating
such Consolidated Net Income: (a) Consolidated Interest Expense of the Borrower
and its Consolidated Subsidiaries (and all Consolidated Interest Expense of
Holdings with respect to Indebtedness of Holdings guaranteed by the Borrower and
its Subsidiaries) for such period, (b) the provision for Federal, state, local
and foreign income taxes payable by the Borrower and its Consolidated
Subsidiaries for such period, (c) depreciation and amortization expense for such

6



--------------------------------------------------------------------------------



 



period and (d) non-cash stock-based compensation expenses for such period, each
as determined on a consolidated basis in accordance with GAAP.
     “Consolidated Funded Indebtedness” means, as of any date of determination,
for the Borrower and its Consolidated Subsidiaries on a consolidated basis, the
sum of (a) all Indebtedness outstanding on such date for borrowed money or with
respect to Disqualified Preferred Stock, the deferred purchase price of property
or services, to the extent, if any, reflected as a liability on the balance
sheet of the Borrower and its Consolidated Subsidiaries on such date in
accordance with GAAP and the amount of Capital Lease Obligations outstanding on
such date plus (b) all Indebtedness of Holdings outstanding on such date for
borrowed money or with respect to Disqualified Preferred Stock, in each case
only to the extent guaranteed by the Borrower or any of its Consolidated
Subsidiaries.
     “Consolidated Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of the four
prior fiscal quarters ended on such date to (b) Consolidated Cash Interest
Expense for such period, each as determined on a consolidated basis in
accordance with GAAP.
     “Consolidated Interest Expense” means, as of the last day of any fiscal
quarter, the sum of the amount of interest expense of the Borrower and its
Consolidated Subsidiaries for the four fiscal quarters ended on such date plus
the amount of interest expense of Holdings with respect to Indebtedness of
Holdings (including Disqualified Preferred Stock) guaranteed by the Borrower or
any of its Consolidated Subsidiaries for the four fiscal quarters ended on such
date, determined on a consolidated basis, each in accordance with GAAP for such
period.
     “Consolidated Leverage Ratio” means, as of any date of determination, the
ratio of (a)(i) Consolidated Funded Indebtedness as of such date minus (ii) the
Designated Cash Balances to (b) Consolidated EBITDA for the period of the four
fiscal quarters most recently ended.
     “Consolidated Net Income” means, for any period, for the Borrower and its
Consolidated Subsidiaries on a consolidated basis, the net income of the
Borrower and its Consolidated Subsidiaries for that period, determined on a
consolidated basis in accordance with GAAP for such period.
     “Consolidated Senior Indebtedness” means, for any period for the Borrower
and its Consolidated Subsidiaries on a consolidated basis, the sum of
(a) Consolidated Funded Indebtedness minus (b) Subordinated Debt of the Borrower
and Indebtedness of Holdings which is guaranteed by the Borrower on a
subordinated basis on terms no less favorable to the Lenders than the
subordination provisions contained in the 2005 Senior Subordinated Notes.
     “Consolidated Senior Leverage Ratio” means, as of any date of
determination, the ratio of (a)(i) Consolidated Senior Indebtedness as of such
date minus (ii) the Designated Cash Balances to (b) Consolidated EBITDA for the
period of the four fiscal quarters most recently ended.
     “Consolidated Subsidiary” means any Subsidiary which is consolidated with
the Borrower for financial reporting purposes under GAAP.

7



--------------------------------------------------------------------------------



 



     “Consolidated Total Assets” means, as of any date of determination, all
assets of the Borrower and its Consolidated Subsidiaries as determined according
to the consolidated balance sheet contained in the most recent SEC filing.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
     “Debt Rating” has the meaning specified in the definition of “Applicable
Rate.”
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.
     “Defaulting Lender” means any Lender that (a) has failed to perform its
obligation to fund any portion of its Loans (or participations in respect of
Letters of Credit or Swing Line Loans) within three Business Days of the date
required to be funded by it hereunder, unless such obligation is the subject of
a good faith dispute of which the Borrower has received written notice, (b) has
notified the Borrower, the Administrative Agent or any Lender in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement that it does not intend to comply with
its funding obligations under this Agreement or generally under other agreements
in which it commits to extend credit, (c) has failed, within three Business Days
after written request by the Administrative Agent, to confirm in a manner
reasonably satisfactory to the Administrative Agent, the L/C Issuer and the
Swing Line Lender that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans (or participations in respect of
Letters of Credit or Swing Line Loans) provided that such Lender shall cease to
be a Defaulting Lender under this clause (c) upon providing such confirmation to
the Administrative Agent, (d) otherwise has failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good faith dispute of which the Borrower has received written notice, or
(e) has, or has a direct or indirect

8



--------------------------------------------------------------------------------



 



parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Laws, or (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in such Lender or direct or indirect parent
company thereof by a Governmental Authority. A Lender that has become a
Defaulting Lender because of an event referenced in this definition may cure
such status and shall no longer constitute a Defaulting Lender as provided in
the last paragraph of Section 2.16.
     “Designated Cash Balances” means, at any time, the lesser of (a) the actual
unrestricted domestic cash balances on hand of the Borrower and its Subsidiaries
which are not subject to any Liens in favor of any Person in excess of
$25,000,000 and (b) $250,000,000.
     “Disqualified Preferred Stock” means any stock (other than common stock)
issued by a Person which is not classified as shareholders’ equity on a balance
sheet of such Person in accordance with GAAP.
     “Dollar” and “$” mean lawful money of the United States.
     “Dollar Equivalent” means, at any date, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of such date) for the purchase of Dollars with such Alternative
Currency.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of the United States, any state thereof or the District of Columbia and that is
not a Foreign Subsidiary.
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender having
a credit rating, or being of a credit quality, comparable to the related Lender
(unless a transfer to such Affiliate would result in increased costs to the
Borrower) and (c) any other Person (other than a natural person) who regularly
invests in, purchases or participates in loans of this type approved by (i) the
Administrative Agent, the applicable L/C Issuer and the Swing Line Lender, and
(ii) unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     “Environmental Laws” means any and all laws, rules, orders, regulations,
statutes, ordinances, codes, decrees, or other legally enforceable requirement
(including, without limitation, common law) of any foreign government, the
United States, or any state, local, municipal or other governmental authority,
regulating, relating to or imposing liability or standards of conduct concerning
protection of the environment or of human health as affected by the environment
as has been, is now, or may at any time hereafter be, in effect, including, but
not limited to, the Comprehensive Environmental Response, Compensation and
Liability Act of

9



--------------------------------------------------------------------------------



 



1980, as amended, 42 U.S.C. §§ 9601 et seq.; the Toxic Substance Control Act, 15
U.S.C. §§9601 et seq.; the Hazardous Materials Transportation Act, 49 U.S.C. §§
1802 et seq.; the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et
seq.; the Clean Water Act; 33 U.S.C. §§ 1251 et seq.; the Clean Air Act, 42
U.S.C. §§ 7401 et seq.; or other similar federal and/or state environmental
laws.
     “Environmental Permits” means any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
applicable Environmental Law.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, other than any Disqualified Preferred Stock.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
     “Eurodollar Rate Loan” means a Revolving Loan that bears interest at a rate
based on the Eurodollar Rate.
     “Event of Default” has the meaning specified in Section 9.01.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, any L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its net income (however denominated), and franchise taxes imposed on
it (in lieu of net income taxes), by any jurisdiction as a result of a present
or former connection between the Administrative Agent or such Lender or L/C
Issuer or other recipient and the jurisdiction imposing such tax or any
political subdivision

10



--------------------------------------------------------------------------------



 



or taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent or such Lender or L/C Issuer or other
recipient having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any other Loan Document) (b) any
branch profits taxes imposed by the United States or any similar tax imposed by
any other jurisdiction in which the Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 11.13), any United States withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party hereto (or designates a new Lending Office), except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a) and (d) any withholding tax that is attributable to such Foreign
Lender’s failure or inability (other than as a result of Change in Law) to
comply with Section 3.01(e).
     “Existing Credit Agreement” means, the Amended and Restated Credit
Agreement, dated as of July 29, 2005 among the Borrower, certain affiliates of
the Borrower, each lender from time to time party thereto and Bank of America,
as administrative agent, swingline lender and L/C issuer, as amended.
     “Existing Letters of Credit” means those letters of credit identified on
Schedule 2.03.
     “Existing Subordinated Debt” means the collective reference to the
subordinated indebtedness identified on Schedule 1.01.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
     “Fee Letter” means the engagement letter, dated September 28, 2009, between
the Borrower, the Administrative Agent and Banc of America Securities LLC.
     “Financial Letter of Credit” means a standby Letter of Credit not
constituting a Performance Letter of Credit.
     “Fitch” means Fitch, Inc., and any successor thereto.
     “Foreign Lender” means any Lender or Swing Line Lender that is organized
under the laws of a jurisdiction other than that in which the Borrower is
resident for tax purposes. For purposes of this definition, the United States,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

11



--------------------------------------------------------------------------------



 



     “Foreign Subsidiary” means any Subsidiary that either (i) is not organized
under the laws of the United States, any state thereof or the District of
Columbia; (ii) is a direct or indirect Subsidiary of a Person described in
clause (i), other than any such Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia and that (x) is
(or has been) a Guarantor or (y) previously has been classified under this
Agreement as a Domestic Subsidiary, or (iii) is a Subsidiary substantially all
of whose assets consist of the Equity Interests of one or more Persons described
in clause (i) or (ii).
     “Fully Satisfied” means, with respect to the Obligations as of any date,
that, as of such date, (a) all principal of and interest accrued to such date
which constitute Obligations shall have been paid in full in cash, (b) all fees,
expenses and other amounts then due and payable which constitute Obligations
shall have been paid in cash, (c) all outstanding Letters of Credit shall have
been (i) terminated, (ii) fully Cash Collateralized or (iii) secured by one or
more letters of credit on terms and conditions, and with one or more financial
institutions, reasonably satisfactory to the applicable L/C Issuer and (d) the
Commitments shall have expired or been terminated in full.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination.
     “GAAP Investment” means any Investment of the types specified in clauses
(a) or (b) of the definition of the term “Investment” herein.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra national bodies such as the European Union or the European Central
Bank).
     “Guarantee” means, as to any Person, (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, reimbursement obligations
under letters of credit and any obligation of the guaranteeing person, whether
or not contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make

12



--------------------------------------------------------------------------------



 



payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guarantee of any guaranteeing person shall be deemed to be the
lower of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee shall be such
guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith. The term “Guarantee” as a
verb has a corresponding meaning.
     “Guarantors” means each Person identified as a “Guarantor” on the signature
pages hereto (including L-3 Communications Holdings, Inc.) and each other Person
that joins as a Guarantor pursuant to Section 7.08, together with their
successors and permitted assigns.
     “Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV hereof.
     “Guaranty Release Date” means the date the Guarantees of the Subsidiaries
are released in accordance with the terms of Section 11.19.
     “Holdings” means L-3 Communications Holdings, Inc., a Delaware corporation.
     “Immaterial Subsidiary” means, at any time, any Subsidiary which does not
have assets exceeding 5.0% of the Consolidated Total Assets; provided however,
that if any Subsidiary is a not a Wholly Owned Subsidiary, the assets of such
Subsidiary to be included in the above calculation shall be reduced by the
portion of the minority interest for such Subsidiary as reported in the
Borrower’s consolidated balance sheet; provided, further that for purposes of
Section 9.01(f), any two or more Subsidiaries having aggregate assets of 5.0% or
more of the Consolidated Total Assets (calculated, in the case of Non-Wholly
Owned Subsidiaries, in accordance with the preceding proviso) shall not be
considered Immaterial Subsidiaries.
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money (including the Loans
hereunder) or for the deferred purchase price of property or services to the
extent, if any, reflected as a liability on the balance sheet of such Person in
accordance with GAAP (other than current trade liabilities incurred in the
ordinary course of business and payable in accordance with customary practices
and accrued expenses incurred in the ordinary course of business);
     (b) any other indebtedness of such Person which is evidenced by a note,
bond, debenture or similar instrument;

13



--------------------------------------------------------------------------------



 



     (c) all obligations of such Person in respect of acceptances issued or
created for the account of such Person and all reimbursement and other
obligations with respect to any letters of credit (including the Letters of
Credit hereunder) and surety bonds, whether or not matured or drawn;
     (d) all liabilities secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof;
     (e) the Attributable Indebtedness of such Person with respect to Capital
Leases, Synthetic Lease Obligations and Securitization Transactions;
     (f) all obligations of such Person with respect to any Disqualified
Preferred Stock; and
     (g) all Guarantees of such Person in respect of any of the foregoing.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 11.04(b).
     “Information” has the meaning specified in Section 11.07.
     “Insolvent” means, with respect to any Multiemployer Plan, the meaning of
such term provided in Section 4245 of ERISA. Derivatives of such term have
corresponding meanings.
     “Intellectual Property” has the meaning specified in Section 6.09.
     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each March, June, September and December and the
Maturity Date.
     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Borrower in its Revolving Loan Notice
or one day, one week, two weeks, nine months or twelve months thereafter, as
requested by the Borrower and consented to by all the Lenders; provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar

14



--------------------------------------------------------------------------------



 



month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person, or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute a division or business unit.
     “ISP” means, with respect to any standby Letter of Credit, the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor of such L/C Issuer and relating to such Letter of Credit.
     “Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit G executed and delivered by a direct or indirect Subsidiary (other than
an Immaterial Subsidiary) in accordance with the provisions of Section 7.08.
     “Joint Book Running Managers” means each of Banc of America Securities LLC,
Barclays Capital, the investment banking division of Barclays Bank PLC, The Bank
of Nova Scotia, SG Americas Securities, LLC, and Calyon New York Branch.
     “Joint Lead Arranger” means each of Banc of America Securities LLC,
Barclays Capital, the investment banking division of Barclays Bank PLC, The Bank
of Nova Scotia, SG Americas Securities, LLC and Calyon New York Branch.
     “Laws” means as to any Person, any law, treaty, executive order, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any Unreimbursed Amount in accordance with its Applicable
Percentage. All L/C Advances shall be denominated in Dollars.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder and any other Lender in its capacity as issuer of Letters of
Credit hereunder who has

15



--------------------------------------------------------------------------------



 



been selected by the Borrower and who has agreed to act as an L/C Issuer
hereunder in accordance with the terms hereof or any successor issuer of Letters
of Credit that agrees to act as an L/C Issuer at the request of the Borrower and
to whom the Administrative Agent consents (such consent not to be unreasonably
withheld).
     “L/C Obligations” means, as at any date of determination, the Dollar
Equivalent of the aggregate amount available to be drawn under all outstanding
Letters of Credit plus the aggregate of all Unreimbursed Amounts. For purposes
of computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.08. For all purposes of this Agreement, if on any date of
determination a standby Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
     “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the Swing Line Lender.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.
     “Letter of Credit” means any letter of credit issued hereunder and shall
include the Existing Letters of Credit. A Letter of Credit may be a standby
Letter of Credit or a commercial Letter of Credit. Letters of Credit may be
issued in Dollars or in an Alternative Currency.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is five days prior to
the Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).
     “Letter of Credit Fee” has the meaning specified in Section 2.03(i).
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any Capital Lease having
substantially the same economic effect as any of the foregoing).
     “Loan” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Revolving Loan or a Swing Line Loan.
     “Loan Documents” means this Agreement, each Note, each Issuer Document, and
the Fee Letter, each as amended, modified, supplemented, extended, renewed,
restated or substituted from time to time.
     “Loan Parties” means, collectively, the Borrower and each Guarantor.

16



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations, property or condition (financial or otherwise) of
Holdings, the Borrower and its Subsidiaries taken as a whole or (b) the validity
or enforceability of this or any of the other Loan Documents or the rights or
remedies of the Administrative Agent or the Lenders hereunder or thereunder.
     “Materials of Environmental Concern” means any substances, materials or
wastes of any nature, defined, listed or regulated as “hazardous” or “toxic” (or
words of similar meaning) in or under, that could give rise to liability under,
or are otherwise regulated by, any applicable Environmental Law, including,
without limitation, asbestos or asbestos-containing material, polychlorinated
biphenyls, urea-formaldehyde insulation, petroleum (including gasoline or crude
oil or any fraction thereof) or petroleum products, explosive or radioactive
materials, radon gas, or infectious or medical wastes.
     “Maturity Date” means October 23, 2012.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Net Proceeds” means (a) the aggregate cash proceeds (including Cash
Equivalents) received by the Borrower or any of its Subsidiaries in respect of
any conveyance, sale, lease, assignment, transfer or other disposition of
property, business or assets (for the purposes of this definition, “Asset
Sale”), in each case net of (without duplication) (i) the amount required to
repay any Indebtedness (other than the Loans) secured by a Lien on any assets of
the Borrower or a Subsidiary that are sold or otherwise disposed of in
connection with such Asset Sale and (ii) reasonable and appropriate amounts
established by the Borrower or such Subsidiary, as the case may be, as a reserve
against liabilities associated with such Asset Sale and retained by the Borrower
or such Subsidiary, (iii) the reasonable expenses (including legal fees and
brokers’ and underwriters’ commissions, lenders fees, credit enhancement fees,
accountants’ fees, investment banking fees, survey costs, title insurance
premiums and other customary fees, in any case, paid to third parties or, to the
extent permitted hereby, Affiliates) incurred in effecting such Asset Sale and
(iv) any taxes reasonably attributable to such Asset Sale and reasonably
estimated by the Borrower or such Subsidiary to be actually payable, and (b) any
cash payments received in respect of promissory notes or other evidences of
Indebtedness delivered to the Borrower or such Subsidiary in respect of an Asset
Sale.
     “Non-Guarantor Subsidiary” means any Consolidated Subsidiary of the
Borrower that is not a Guarantor.
     “Non-Guarantor Operating Assets” means, as of any date of determination,
the sum of (a) total assets of the Non-Guarantor Subsidiaries as determined
according to the financial statements contained in the most recent SEC filing
required by Section 7.01 minus (b) minority interests in Non-Guarantor
Subsidiaries as determined according to the financial statements

17



--------------------------------------------------------------------------------



 



contained in the most recent SEC filing required by Section 7.01 plus (c) to the
extent not otherwise included in clause (a) above, the aggregate amount of GAAP
Investments of the Borrower, Holdings or any Consolidated Subsidiary in any
Person that is not a Consolidated Subsidiary.
     “Non-Wholly Owned Subsidiary” means any Subsidiary of the Borrower that is
not a Wholly Owned Subsidiary.
     “Nonconsenting Lender” has the meaning specified in Section 11.13.
     “Note” means the Revolving Notes and the Swing Line Note, individually or
collectively, as appropriate.
     “Obligations” means all advances to, and debts, liabilities and obligations
of, any Loan Party arising (i) under any Loan Document or (ii) otherwise with
respect to any Loan or Letter of Credit, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. “Obligations” shall also include any Swap Contract between any
Loan Party and any Lender or Affiliate of a Lender and all obligations under any
Treasury Management Agreement between any Loan Party and any Lender or an
Affiliate of any Lender.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization.
     “Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Outstanding Amount” means (i) with respect to Revolving Loans on any date,
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Revolving Loans occurring on such
date; (ii) with respect to Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Swing Line Loans occurring on such date; and
(iii) with respect to any L/C Obligations on any date, the Dollar Equivalent of
the aggregate outstanding amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts.

18



--------------------------------------------------------------------------------



 



     “Overnight Rate” means, for any day, with respect to any amount denominated
in Dollars, the greater of (a) the Federal Funds Rate and (b) an overnight rate
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, in accordance with banking industry rules on interbank compensation.
     “Participant” has the meaning specified in Section 11.06(d).
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
     “Performance Letter of Credit” means a standby Letter of Credit issued to
ensure the performance of services and/or delivery of goods by or on behalf of
the Borrower or any of its Subsidiaries.
     “Permitted Liens” means those Liens permitted to exist pursuant to Section
8.01.
     “Permitted Receivables Program” means any receivables securitization
program pursuant to which the Borrower or any of the Subsidiaries sells accounts
receivable and related receivables in a “true sale” transaction; provided,
however, that any related Indebtedness incurred to finance the purchase of such
accounts receivable does not exceed $250,000,000 at any time outstanding and
such Indebtedness is not includible on the balance sheet of the Borrower or any
Subsidiary in accordance with GAAP and applicable regulations of the SEC.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by, maintained by or contributed to the
Borrower.
     “Platform” means Intralinks or another similar electronic system.
     “Post-Closing Net Asset Investment Amount” means, the excess, if any, of
(a) the aggregate amount of (i) investments made by the Borrower and its
Subsidiaries from and after the Closing Date in assets employed in their
respective businesses or in a Similar Business and (ii) Acquisitions made by the
Borrower and its Subsidiaries from and after the Closing Date minus (b) Net
Proceeds received by the Borrower or any of its Subsidiaries from and after the
Closing Date.
     “Pre-Closing Net Asset Investment Amount” means, the excess, if any, of
(a) the aggregate amount of (i) investments made by the Borrower and its
Subsidiaries during the period from and including March 9, 2005 to but not
including the Closing Date in assets employed in their respective businesses or
in a Similar Business and (ii) Acquisitions made by the Borrower

19



--------------------------------------------------------------------------------



 



and its Subsidiaries during the period from and including March 9, 2005 to but
not including the Closing Date minus (b) Net Proceeds received by the Borrower
or any of its Subsidiaries during the period from and including March 9, 2005 to
but not including the Closing Date.
     “Pro Forma Basis” means, for purposes of calculating the financial
covenants set forth in Section 8.08(a), (b) and (c), that any Acquisition shall
be deemed to have occurred as of the first day of the most recent four fiscal
quarter period preceding the date of such Acquisition for which the Borrower has
delivered financial statements pursuant to Section 7.01. In connection with the
foregoing, income statement items attributable to the Person or property or
assets acquired shall be included to the extent relating to any period
applicable in such calculations to the extent (i) such items are not otherwise
included in such income statement items for the Borrower and its Subsidiaries in
accordance with GAAP or in accordance with any defined terms set forth in
Section 1.01 (provided, that any non-recurring consulting, investment banking,
legal, accounting, auditing, financing, change of control and/or similar costs
incurred in connection with any Acquisition and included in the income statement
of the Person or property or assets acquired shall not be so included),
(ii) such items are supported by financial statements or other information
reasonably satisfactory to the Administrative Agent and (iii) any Indebtedness
incurred or assumed by the Borrower or any Subsidiary (including the Person or
property acquired) in connection with such Acquisition and any Indebtedness of
the Person or property acquired which is not retired in connection with such
Acquisition (A) shall be deemed to have been incurred as of the first day of the
most recent four fiscal quarter period preceding the date for such Acquisition
and (B) if such Indebtedness has a floating or formula rate, shall have an
implied rate of interest for the most recent four fiscal quarter period
preceding the date for such Acquisition for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination.
     “Properties” has the meaning specified in Section 6.10.
     “Ratings Agencies” means S&P, Moody’s and Fitch.
     “Register” has the meaning specified in Section 11.06(c).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Reorganization” means, with respect to any Multiemployer Plan, has the
meaning provided such term in Section 4241 of ERISA.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Revolving Loans, a Revolving Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

20



--------------------------------------------------------------------------------



 



     “Required Lenders” means, as of any date of determination, (a) Lenders
having more than 50% of the Aggregate Revolving Commitments or (b) if the
commitment of each Lender to make Loans and the obligation of each L/C Issuer to
make L/C Credit Extensions have expired or been terminated pursuant to
Section 9.02, Lenders holding in the aggregate more than 50% of the Total
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition); provided that the Commitment
of, and the portion of the Total Outstandings held or deemed held by, any
Defaulting Lender shall be excluded from both the numerator and the denominator
for purposes of making a determination of Required Lenders.
     “Responsible Officer” means the chief executive officer, president, senior
vice president, vice president, controller, chief financial officer, treasurer
or assistant treasurer of a Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock (other
than Disqualified Preferred Stock) or other Equity Interest of the Borrower or
any Subsidiary, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition of any such capital stock (other than
Disqualified Preferred Stock) or other Equity Interest or on account of any
return of capital to the Borrower’s stockholders, partners or members (or the
equivalent Person thereof).
     “Revolving Borrowing” means a borrowing consisting of simultaneous
Revolving Loans of the same Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.
     “Revaluation Date” means, with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by an L/C Issuer under
any Letter of Credit denominated in an Alternative Currency, (iv) in the case of
any Existing Letters of Credit denominated in an Alternative Currency, the
Closing Date, (v) such other dates as the Borrower may reasonably request from
time to time and (vi) such other dates as the applicable L/C Issuer or the
Administrative Agent shall require provided that the Borrower receives prompt
notice thereof.
     “Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth in the commitment notification delivered by the
Administrative Agent and the Borrower to such Lender or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

21



--------------------------------------------------------------------------------



 



     “Revolving Loan” has the meaning specified in Section 2.01.
     “Revolving Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.
     “Revolving Note” has the meaning specified in Section 2.11(a).
     “S&P” means Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc. and any successor thereto.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements) pursuant to which the
Borrower or any Subsidiary may sell, convey or otherwise transfer, or grant a
security interest in, accounts, payments, receivables, rights to future lease
payments or residuals or similar rights to payment to a special purpose
Subsidiary or Affiliate of the Borrower.
     “Similar Business” means a business, at least a majority of whose revenues
in the most recently ended calendar year were derived from (a) the sale of
defense or homeland security products, electronics, communications systems,
aerospace products, avionics products and/or communications products, (b) any
services related thereto, (c) any business of the Borrower and/or its
Subsidiaries existing as of the Closing Date, (d) any business or activity that
is reasonably similar thereto or a reasonable extension, development or
expansion thereof or ancillary thereto and (e) any combination of any of the
foregoing.
     “Single Employer Plan” means any Pension Plan maintained solely by
Holdings, the Borrower or any ERISA Affiliates.
     “Spot Rate” for any Alternative Currency on any date means the rate quoted
by the applicable L/C Issuer as the spot rate for the purchase by such L/C
Issuer of such Alternative Currency with Dollars through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to such date; provided that, if agreed to by the Borrower, such L/C
Issuer may obtain such spot rate from another financial institution designated
by such L/C Issuer if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such Alternative Currency; and
provided further that such L/C Issuer may use such spot rate quoted on the date
as of which the foreign exchange computation is made in the case of any Letter
of Credit denominated in an Alternative Currency.
     “Subordinated Debt” means the Existing Subordinated Debt and any Additional
Subordinated Debt.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which the shares of stock
or other interests having ordinary voting power for the election of a majority
of the board of directors or other governing body

22



--------------------------------------------------------------------------------



 



(other than stock or interests having such power only by reason of the happening
of a contingency) are at the time beneficially owned, directly, or indirectly
through one or more intermediaries, or both, by such Person. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.
     “Swap Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement.
     “Swap Contract Obligations” means the obligations of the Borrower or any of
its Subsidiaries to make payments to counterparties under Swap Contracts in the
event of the occurrence of a termination event thereunder.
     “Swing Line” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.
     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
     “Swing Line Lender” means Bank of America in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.
     “Swing Line Loan” has the meaning specified in Section 2.04(a).
     “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant
to Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
     “Swing Line Note” has the meaning specified in Section 2.11.
     “Swing Line Sublimit” means an amount equal to the lesser of (a)
$50,000,000 and (b) the Aggregate Revolving Commitments. The Swing Line Sublimit
is part of, and not in addition to, the Aggregate Revolving Commitments.
     “Syndication Agent” means Barclays Capital, the investment banking division
of Barclays Bank PLC.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under a so called synthetic or off balance sheet lease which, upon the
insolvency or bankruptcy of such Person, would be characterized as the
Indebtedness of such Person (without regard to accounting treatment).

23



--------------------------------------------------------------------------------



 



     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Threshold Amount” means $50,000,000.
     “Total Assets” means, as of any date of determination, the sum of (a) total
assets of Holdings, the Borrower and its Consolidated Subsidiaries as determined
according to the financial statements contained in the most recent SEC filing
required by Section 7.01 minus (b) minority interests in Non-Guarantor
Subsidiaries as determined according to the financial statements contained in
the most recent SEC filing required by Section 7.01 minus (c) the net book value
(as determined according to the financial statements contained in the most
recent SEC filing required by Section 7.01) of all assets of Holdings that are
subject to a Lien not in favor of (i) the Administrative Agent for the benefit
of the holders of the Obligations or (ii) the Borrower.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.
     “Treasury Management Agreement” means any agreement governing the provision
of treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services.
     “Type” means, with respect to a Revolving Loan, its character as a Base
Rate Loan or a Eurodollar Rate Loan.
     “UCP” means the Uniform Customs and Practice for Documentary Credits (2007
Revision), International Chamber of Commerce Publication No. 600, as the same
may be amended from time to time.
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
     “Voting Stock” means, of any Person, as of any date, the Equity Interest of
such Person that is at the time entitled to vote in the election of the board of
directors of such Person.
     “Wholly Owned Subsidiary” means a Subsidiary of the Borrower, the Equity
Interest of which is 100% owned and controlled, directly or indirectly, by the
Borrower.
     “2005 Indenture” means that certain indenture dated as of July 29, 2005
between the Borrower and The Bank of New York, as trustee, as such indenture may
be amended, modified, restated or supplemented and in effect from time to time
in accordance with the terms hereof and thereof.
     “2005 Senior Subordinated Note Documents” means the 2005 Senior
Subordinated Notes and the 2005 Indenture.

24



--------------------------------------------------------------------------------



 



     “2005 Senior Subordinated Notes” means those certain 6 3/8% guaranteed
senior subordinated notes due 2015 issued by the Borrower under the 2005
Indenture in the original principal amount of $1,000,000,000, together with any
note issued in exchange or substitution therefor, as the same may be amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof.
     “2009 Indenture” means that certain indenture dated as of October 2, 2009
between the Borrower and The Bank of New York Mellon, as trustee, as such
indenture may be amended, modified, restated or supplemented and in effect from
time to time in accordance with the terms hereof and thereof.
     “2009 Senior Note Documents” means the 2009 Senior Notes and the 2009
Indenture.
     “2009 Senior Notes” means those certain 5.20% senior notes due 2019 issued
by the Borrower under the 2009 Indenture in the original principal amount of
$1,000,000,000, together with any note issued in exchange or substitution
therefor, as the same may be amended, modified or supplemented from time to time
in accordance with the terms hereof and thereof.
1.02 Other Interpretive Provisions.
     With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

25



--------------------------------------------------------------------------------



 



     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
1.03 Accounting Terms.
     (a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, as in
effect from time to time, applied consistently throughout the periods reflected
therein, except as otherwise specifically prescribed herein. For the avoidance
of doubt, any obligations or liabilities of a Person which are identified in
footnote disclosures but not the balance sheet of such Person shall not be
considered liabilities on the balance sheet of such Person under GAAP.
     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) if a
request for such an amendment has been made, the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.
     (c) Pro Forma Basis Calculation. Notwithstanding the foregoing, the parties
hereto acknowledge and agree that all calculations of the Consolidated Interest
Coverage Ratio, Consolidated Leverage Ratio and the Consolidated Senior Leverage
Ratio for purposes of determining compliance with Section 8.08(a), (b) and (c)
shall be made on a Pro Forma Basis.
1.04 Rounding.
     Any financial ratios required to be maintained by the Borrower pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding up if there is no nearest number).
1.05 Exchange Rates; Currency Equivalents.
     The applicable L/C Issuer shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of L/C
Credit Extensions and Outstanding

26



--------------------------------------------------------------------------------



 



Amounts denominated in Alternative Currencies. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by Loan Parties hereunder or calculating financial covenants hereunder or except
as otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the applicable L/C Issuer.
1.06 Additional Alternative Currencies.
     Any request for a Letter of Credit in a currency not otherwise specified in
the definition of “Alternative Currency” shall be made to the Administrative
Agent not later than 11:00 a.m., five (5) Business Days prior to the date of the
desired L/C Credit Extension (or such other time or date as may be agreed by the
Administrative Agent and the applicable L/C Issuer, in their sole discretion).
In the case of any such request, the Administrative Agent shall promptly notify
such L/C Issuer thereof. Such L/C Issuer shall notify the Administrative Agent,
not later than 11:00 a.m., two Business Days after receipt of such request
whether it consents to the issuance of Letters of Credit in such requested
currency and, if such L/C Issuer so consents, such currency shall thereupon be
deemed with respect to such L/C Issuer, an Alternative Currency. Any failure by
the applicable L/C Issuer to respond to such request within the time period
specified in the preceding sentence shall be deemed to be a refusal by such L/C
Issuer to permit Letters of Credit to be issued in such requested currency. The
Administrative Agent shall promptly notify the Borrower of the applicable L/C
Issuer’s response to any request pursuant to this Section 1.06.
1.07 Times of Day.
     Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
1.08 Letter of Credit Amounts.
     Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the stated amount of such Letter of Credit in effect
at such time; provided, however, that with respect to any Letter of Credit that,
by its terms or the terms of any Issuer Document related thereto, provides for
one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01 Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Loan”) to
the Borrower in Dollars from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Commitment; provided, however,
that after giving effect to any Borrowing of Revolving Loans, (i) the Total
Outstandings shall not exceed the Aggregate Revolving Commitments, and (ii) the
aggregate

27



--------------------------------------------------------------------------------



 



Outstanding Amount of the Revolving Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Revolving Commitment. Within the limits of
each Lender’s Revolving Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Revolving Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.
2.02 Borrowings, Conversions and Continuations of Revolving Loans.
     (a) Each Revolving Borrowing, each conversion of Revolving Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
and (ii) on the requested date of any Borrowing of Base Rate Revolving Loans;
provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
having an Interest Period other than one, two, three or six months in duration,
the applicable notice must be received by the Administrative Agent not later
than 11:00 a.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation of Eurodollar Rate Loans, whereupon the
Administrative Agent shall give prompt notice to the Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them.
Not later than 11:00 a.m., three Business Days before the requested date of such
Borrowing, conversion or continuation of Eurodollar Rate Loans, the
Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Revolving Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Borrowing
of or conversion to Base Rate Revolving Loans shall be in a principal amount of
$2,000,000 or a whole multiple of $100,000 in excess thereof. Each Revolving
Loan Notice (whether telephonic or written) shall specify (i) whether the
Borrower is requesting a Revolving Borrowing, a conversion of Revolving Loans
from one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Revolving Loans
to be borrowed, converted or continued, (iv) the Type of Revolving Loans to be
borrowed or to which existing Revolving Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Revolving Loan in a Revolving Loan Notice or
if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Revolving Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such
Revolving Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

28



--------------------------------------------------------------------------------



 



     (b) Following receipt of a Revolving Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Revolving Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding Section. In the case of a Revolving Borrowing, each
Lender shall make the amount of its Revolving Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Revolving Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 5.02 (and, if such Borrowing is the initial Credit
Extension, Section 5.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.
     (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
     (e) After giving effect to all Revolving Borrowings, all conversions of
Revolving Loans from one Type to the other, and all continuations of Revolving
Loans as the same Type, there shall not be more than twenty Interest Periods in
effect with respect to Revolving Loans.
2.03 Letters of Credit.
     (a) The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in an Alternative Currency for the account of
the Borrower or any of its Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of the Borrower
and any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Outstandings shall
not exceed the Aggregate Revolving Commitments and (y) the aggregate Outstanding
Amount of the Revolving Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Revolving Commitment. Each request by the Borrower for
the

29



--------------------------------------------------------------------------------



 



issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.
     (ii) No L/C Issuer shall issue any Letter of Credit, if the expiry date of
such requested Letter of Credit would occur after the Letter of Credit
Expiration Date, unless all the Lenders have approved such expiry date.
     (iii) No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the applicable L/C
Issuer from issuing such Letter of Credit, or any Law applicable to the
applicable L/C Issuer or any request or directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over the
applicable L/C Issuer shall prohibit, or request that the applicable L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon the applicable L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the applicable L/C Issuer is not otherwise compensated hereunder) not in
effect on the Closing Date, or shall impose upon the applicable L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the applicable L/C Issuer in good faith deems material to it;
     (B) the issuance of such Letter of Credit would violate one or more
policies of the applicable L/C Issuer; or
     (C) except as otherwise agreed by the Administrative Agent and the
applicable L/C Issuer, such Letter of Credit is to be denominated in a currency
other than Dollars or an Alternative Currency.
     (D) a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender hereunder, provided
that the events described in this clause (D) shall not relieve the L/C Issuer
from its obligations to issue any Letter of Credit if (1) the provisions of
Section 2.16(d) are available to be utilized by the L/C Issuer on the date of
issuance of the Letter of Credit to reallocate the Applicable Percentages of the
non-Defaulting Lenders so as to eliminate the L/C Issuer’s risk with respect to
such Defaulting Lender by reducing such Defaulting Lender’s Applicable
Percentage with respect to such Letter of Credit to zero or (2) if the
provisions of Section 2.16(d) are not available

30



--------------------------------------------------------------------------------



 



for use as described in clause (1), the L/C Issuer has entered into satisfactory
arrangements with the Borrower (such as through the delivery of Cash Collateral)
or such Defaulting Lender to eliminate the L/C Issuer’s risk with respect to
such Defaulting Lender, including as described in Section 2.15.
     (iv) No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) the applicable L/C Issuer would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.
     (v) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such L/C Issuer.
     (b) Procedures for Issuance and Amendment of Letters of Credit; Auto
Extension Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the applicable L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days or, in the case of Letters of Credit denominated in an Alternative
Currency, three Business Days (or such later date and time as the Administrative
Agent and the applicable L/C Issuer may agree in a particular instance in their
sole discretion) prior to the proposed issuance date or date of amendment, as
the case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the applicable L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount and requested currency thereof and in the absence of specification of
currency shall be deemed a request for a Letter of Credit denominated in
Dollars; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the applicable L/C Issuer may reasonably require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to the applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the applicable
L/C Issuer may reasonably require. Additionally, the Borrower shall

31



--------------------------------------------------------------------------------



 



furnish to the applicable L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the applicable L/C Issuer or
the Administrative Agent may reasonably require.
     (ii) Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, the applicable L/C Issuer
will provide the Administrative Agent with a copy thereof and inform the
Administrative Agent whether such Letter of Credit Application is for a
Financial Letter of Credit, a Performance Letter of Credit or a commercial
Letter of Credit. Unless the applicable L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Section 5.02 shall not then be satisfied, then, subject to the terms and
conditions hereof, the applicable L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the applicable
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Applicable Percentage times the amount of such Letter
of Credit.
     (iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto Extension Letter of Credit”); provided that any such Auto Extension
Letter of Credit must permit the applicable L/C Issuer to prevent any such
extension at least once in each twelve month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non Extension Notice Date”) in each such
twelve month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the applicable L/C Issuer, the Borrower
shall not be required to make a specific request to the applicable L/C Issuer
for any such extension. Once an Auto Extension Letter of Credit has been issued,
the Lenders shall be deemed to have authorized (but may not require) the
applicable L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the applicable L/C Issuer shall not permit any such
extension if (A) the applicable L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non Extension Notice Date
from the Administrative Agent, any Lender or the Borrower that one or more of
the applicable conditions specified in Section 5.02 is not then satisfied, and
in each such case directing the applicable L/C Issuer not to permit such
extension.

32



--------------------------------------------------------------------------------



 



     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment. Each L/C Issuer shall provide the Administrative Agent with a
written update on a monthly basis of the outstanding Letters of Credit for which
it is the L/C Issuer, and the Administrative Agent shall promptly send a copy of
each such update to the Borrower upon its receipt.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the Borrower and the Administrative Agent thereof, including, in the case of a
Letter of Credit denominated in an Alternative Currency, both the Alternative
Currency amount of such drawing and the estimated Dollar Equivalent thereof. In
the case of a Letter of Credit denominated in an Alternative Currency, the
Borrower shall reimburse the applicable L/C Issuer through the Administrative
Agent in Dollars in the Dollar Equivalent of the amount of the applicable
drawing in such Alternative Currency as so notified by the applicable L/C
Issuer; provided, that, with respect to any reimbursement obligations of the
Borrower arising from the presentment to the applicable L/C Issuer of a draft
under a Letter of Credit denominated in an Alternative Currency, the Borrower
may make payment in the applicable Alternative Currency if such payment is
received by the applicable L/C Issuer on the date such draft is paid by the
applicable L/C Issuer. Not later than 3:00 p.m. on the date of any payment by
the applicable L/C Issuer under a Letter of Credit if the applicable L/C Issuer
delivers notice of such payment by 11:00 a.m. on such day (or, if notice of such
payment by the applicable L/C Issuer is delivered after 11:00 a.m., not later
than 10:00 a.m. the next succeeding Business Day) (each such date, an “Honor
Date”), the Borrower shall reimburse the applicable L/C Issuer in an amount
equal to the amount of such drawing. If the Borrower fails to so reimburse the
L/C Issuer by the time set forth in the preceding sentence, the amount of the
unreimbursed drawing shall become the unreimbursed amount (the “Unreimbursed
Amount”). The Administrative Agent shall promptly notify each Lender of the
Honor Date, the Unreimbursed Amount, and the amount of such Lender’s Applicable
Percentage thereof. Any notice given by the applicable L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
     (ii) Each Lender with a Revolving Commitment shall upon any notice pursuant
to Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the applicable L/C Issuer, in Dollars, at the Administrative Agent’s
Office in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent. The Administrative Agent shall remit the funds so
received to the applicable L/C Issuer in Dollars.

33



--------------------------------------------------------------------------------



 



     (iii) Any Unreimbursed Amount shall be due and payable on demand and shall
bear interest at (A) the rate applicable to Base Rate Loans from the Honor Date
to the date of reimbursement is required pursuant to Section 2.03(c)(i) and
(B) thereafter, the Default Rate. Each Lender’s payment to the Administrative
Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such Unreimbursed Amount and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
     (iv) Until each Lender funds its L/C Advance pursuant to this
Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of the applicable L/C
Issuer.
     (v) Each Lender’s obligation to make L/C Advances to reimburse the
applicable L/C Issuer for amounts drawn under Letters of Credit, as contemplated
by this Section 2.03(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the
applicable L/C Issuer, the Borrower, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing. No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the applicable L/C Issuer for the
amount of any payment made by the applicable L/C Issuer under any Letter of
Credit, together with interest as provided herein.
     (vi) If any Lender fails to make available to the Administrative Agent for
the account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the applicable L/C Issuer shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
applicable L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect. A certificate of the applicable L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after the applicable L/C Issuer has made a payment under
any Letter of Credit and has received from any Lender such Lender’s L/C Advance
in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the applicable L/C Issuer any
payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of

34



--------------------------------------------------------------------------------



 



time during which such Lender’s L/C Advance was outstanding) in the same funds
as those received by the Administrative Agent.
     (ii) If any payment received by the applicable L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 11.05 (including pursuant to any settlement entered into by
the applicable L/C Issuer in its discretion), each Lender shall pay to the
Administrative Agent for the account of the applicable L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent (on behalf of the
applicable L/C Issuer), plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the Federal Funds Rate from time to time in effect. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
     (e) Obligations Absolute.
     (i) The obligation of the Borrower to reimburse the applicable L/C Issuer
for each drawing under each Letter of Credit and to repay each Unreimbursed
Amount shall be absolute and unconditional under any and all circumstances and
irrespective of any set off, counterclaim or defense to payment which the
Borrower may have or have had against the applicable L/C Issuer, any Lender or
any beneficiary of a Letter of Credit.
     (ii) The Borrower also agrees with the L/C Issuers that the L/C Issuers,
the Administrative Agent and their respective Related Parties shall not be
responsible for, and the Borrower’s obligation to reimburse the applicable L/C
Issuer for each drawing under each Letter of Credit and to repay each
Unreimbursed Amount shall not be affected by, among other things, (i) the
validity or genuineness of documents or of any endorsements thereon (or any
other instrument transferring or assigning such Letter of Credit), even though
such documents shall in fact prove to be invalid, fraudulent or forged (unless
the applicable L/C Issuer has actual knowledge of such invalidity, fraud or
forgery), (ii) any dispute between or among the Borrower and any beneficiary of
any Letter of Credit or any other party to which such Letter of Credit may be
transferred, or (iii) any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee.
     (iii) Neither the applicable L/C Issuer, nor any Lender, nor, the
Administrative Agent and their respective Related Parties shall be liable for
any error, omission, interruption or delay in transmission, dispatch or delivery
of any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions caused by the applicable L/C Issuer’s
gross negligence or willful misconduct.
     (iv) The Borrower agrees that any action taken or omitted by the applicable
L/C Issuer under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct and in accordance with the standards of care specified in the Uniform
Commercial Code of the State of New York, shall be binding on the Borrower and
shall not result in any liability

35



--------------------------------------------------------------------------------



 



of the applicable L/C Issuer, the Administrative Agent, any Lender or any of
their respective Related Parties to the Borrower.
     (v) If any draft shall be presented for payment under any Letter of Credit,
the responsibility of the applicable L/C Issuer to the Borrower in connection
with such draft shall, in addition to any payment obligation expressly provided
for in such Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment appear on their face to be in conformity with such Letter of
Credit.
     The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.
     (f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the applicable L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or
ascertain or inquire as to the authority of the Person executing or delivering
any such document. None of the applicable L/C Issuer, the Administrative Agent,
any of their respective Related Parties nor any correspondent, participant or
assignee of the applicable L/C Issuer shall be liable to any Lender for (i) any
action taken or omitted in connection herewith at the request or with the
approval of the Lenders or the Required Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. Notwithstanding anything in
clauses (i) through (v) of Section 2.03(e) to the contrary, the Borrower may
have a claim against the applicable L/C Issuer, and the applicable L/C Issuer
may be liable to the Borrower, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which were caused by the applicable L/C Issuer’s willful misconduct or
gross negligence or the applicable L/C Issuer’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit.
     (g) [Intentionally Omitted].
     (h) Applicability of ISP or UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a standby Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the ISP shall apply to such Letter of Credit, and when a commercial
Letter of Credit is issued, the rules of the UCP shall apply to such commercial
Letter of Credit.

36



--------------------------------------------------------------------------------



 



     (i) Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate times the daily amount available to be
drawn under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.08. Letter of Credit
Fees shall be (i) computed on a quarterly basis in arrears and (ii) due and
payable on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.
     (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to each L/C Issuer for its own account,
in Dollars, a fronting fee with respect to each Letter of Credit issued by such
L/C Issuer, at a rate per annum, in the case of Bank of America, in its capacity
as L/C Issuer, specified in the Fee Letter and in the case of any other L/C
Issuer, as may be agreed upon between the Borrower and such L/C Issuer, computed
on the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears. Such fronting fee shall be due and payable on the
last Business Day of each March, June, September and December in respect of the
most recently ended quarterly period (or portion thereof, in the case of the
first payment), commencing with the first such date to occur after the issuance
of such Letter of Credit, on the Letter of Credit Expiration Date and thereafter
on demand. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.08. In addition, the Borrower shall pay
directly to each L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.
     (k) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     (l) Determination of Exchange Rate. On each Revaluation Date with respect
to each outstanding Letter of Credit denominated in an Alternative Currency, the
applicable L/C Issuer shall determine the Spot Rate as of such Revaluation Date
with respect to the applicable Alternative Currency and shall promptly notify
the Administrative Agent and the Borrower thereof and of the Dollar Equivalent
of all Letters of Credit denominated in such Alternative Currency outstanding on
such Revaluation Date. The Spot Rate so determined shall become effective on
such Revaluation Date and shall remain effective until the next succeeding
Revaluation Date.
     (m) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of

37



--------------------------------------------------------------------------------



 



Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
2.04 Swing Line Loans.
     (a) The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, to make loans (each such loan, a “Swing
Line Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Revolving Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the Total Outstandings
shall not exceed the Aggregate Revolving Commitments, and (ii) the aggregate
Outstanding Amount of the Revolving Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Revolving Commitment, and provided,
further, that the Borrower shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon
the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.
Notwithstanding anything contained herein to the contrary, so long as any Lender
is a Defaulting Lender, the Swing Line Lender shall not be required to fund any
Swing Line Loan, provided that the Swing Line Lender will not be relieved of its
obligations to fund any Swing Line Loan if (i) the provisions of Section 2.16(d)
are available to be utilized by the Swing Line Lender on the date the Swing Line
Loan is funded to reallocate the Applicable Percentages of the non-Defaulting
Lenders so as to eliminate the Swing Line Lender’s risk with respect to such
Defaulting Lender by reducing such Defaulting Lender’s Applicable Percentage
with respect to such Swing Line Loan to zero or (ii) if the provisions of
Section 2.16(d) are not available for use as described in clause (i), the Swing
Line Lender is otherwise satisfied that the related exposure will be covered by
the Commitments of the non-Defaulting Lenders or has entered into satisfactory
arrangements with the Borrower (such as through the delivery of Cash Collateral)
or such Defaulting Lender to otherwise eliminate the Swing Line Lender’s risk
with respect to such Defaulting Lender.
     (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 3:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $500,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer

38



--------------------------------------------------------------------------------



 



of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Section 5.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.
     (c) Participations in Swing Line Loans.
     (i) The Swing Line Lender at any time in its sole and absolute discretion
may request in writing that each Lender with a Revolving Commitment fund its
risk participation in any Swing Line Loan. Upon receipt of such request, each
Lender shall make an amount equal to its Applicable Percentage of the amount of
the applicable Swing Line Loan specified in such written request available to
the Administrative Agent in immediately available funds for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such request. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.
     (ii) If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation. A certificate of the Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (ii) shall be conclusive absent manifest error.
     (iii) Each Lender’s obligation to purchase and fund risk participations in
Swing Line Loans pursuant to this Section 2.04(c) shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the Swing Line Lender, the Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.

39



--------------------------------------------------------------------------------



 



     (d) Repayment of Participations.
     (i) At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.
     (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
     (e) Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its risk participation pursuant to this Section 2.04 to
pay such Lender’s Applicable Percentage of any Swing Line Loan, interest in
respect of such Applicable Percentage shall be solely for the account of the
Swing Line Lender.
     (f) Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
2.05 Prepayments.
     (a) The Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Revolving Loans in whole or in part
without premium or penalty, except as set forth in Section 3.05; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (B) on the date of prepayment of Base Rate Revolving Loans; and
(ii) any prepayment shall be in a principal amount of $2,000,000 or a whole
multiple of $100,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Revolving Loans to be
prepaid. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment shall be applied to the Revolving Loans of
the Lenders in accordance with their respective Applicable Percentages.

40



--------------------------------------------------------------------------------



 



     (b) The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
     (c) If for any reason the Total Outstandings at any time exceed the
Aggregate Revolving Commitments then in effect, the Borrower shall immediately
prepay Revolving Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Revolving Loans the
Total Outstandings exceed the Aggregate Revolving Commitments then in effect. If
for any reason the Outstanding Amount of all Swing Line Loans exceed the Swing
Line Sublimit, the Borrower shall immediately prepay the Swing Line Loans in an
aggregate amount equal to such excess.
2.06 Termination or Reduction of Commitments.
     The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. three Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$100,000 in excess thereof, (iii) the Borrower shall not terminate or reduce the
Aggregate Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Revolving Commitments, and (iv) if, after giving effect to any
reduction of the Aggregate Revolving Commitments, the Swing Line Sublimit
exceeds the amount of the Aggregate Revolving Commitments, such Swing Line
Sublimit shall be automatically reduced by the amount of such excess. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Revolving Commitments. Any reduction
of the Aggregate Revolving Commitments shall be applied to the Revolving
Commitment of each Lender according to its Applicable Percentage. All fees
accrued until the effective date of any termination of the Aggregate Revolving
Commitments shall be paid on the effective date of such termination.
2.07 Repayment of Loans.
     (a) The Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Revolving Loans outstanding on such date.
     (b) The Borrower shall repay each Swing Line Loan on the earlier to occur
of (i) the date within one Business Day of demand therefor by the Swing Line
Lender and (ii) the Maturity Date.

41



--------------------------------------------------------------------------------



 



2.08 Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Revolving Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.
(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
     (ii) If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.
     (iii) Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09 Fees.
     In addition to certain fees described in subsections (i) and (j) of
Section 2.03:
     (a) Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Revolving Commitments exceed the sum of (i) the Outstanding
Amount of Revolving Loans and (ii) the Outstanding Amount of L/C Obligations.
The commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Section 5.02
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the Maturity Date. The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

42



--------------------------------------------------------------------------------



 



     (b) Other Fees. The Borrower shall pay to Banc of America Securities LLC
and the Administrative Agent for their own respective accounts fees in the
amounts and at the times specified in the Fee Letter. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.
2.10 Computation of Interest and Fees.
     All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360 day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365 day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
2.11 Evidence of Debt.
     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each such Note shall (i) in the
case of Revolving Loans, be in the form of Exhibit C (a “Revolving Note”), and
(ii) in the case of Swing Line Loans, be in the form of Exhibit D (a “Swing Line
Note”). Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

43



--------------------------------------------------------------------------------



 



2.12 Payments Generally; Administrative Agent’s Clawback.
     (a) General. All payments to be made by the Borrower shall be made without
deduction for any counterclaim or setoff. Except as otherwise expressly provided
herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein; provided, that with respect to any reimbursement obligations of the
Borrower arising from the presentment to the applicable L/C Issuer of a draft
under a Letter of Credit denominated in an Alternative Currency, the Borrower
may make payment in the applicable Alternative Currency if such payment is
received by the applicable L/C Issuer on the date such draft is paid by the
applicable L/C Issuer. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage of such payment in like funds as received by
wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Revolving Borrowing of Eurodollar Rate Loans (or, in the
case of any Revolving Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Revolving Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Revolving Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Revolving
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Revolving Borrowing available to the Administrative Agent, then the applicable
Lender agrees to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. If such Lender’s share of the applicable Revolving Borrowing is
not made available to the Administrative Agent by such Lender within three
Business Days of the date such amount is made available to the Borrower, the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to Base Rate Loans hereunder, on
demand, from the Borrower. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Revolving Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Revolving Loan included in such Revolving
Borrowing. Any payment by the Borrower shall be

44



--------------------------------------------------------------------------------



 



without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.
     (ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the applicable L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the applicable L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.
     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Revolving Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 11.04(c) are
several and not joint. The failure of any Lender to make any Revolving Loan, to
fund any such participation or to make any payment under Section 11.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Revolving Loan, to purchase its
participation or to make its payment under Section 11.04(c).
     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

45



--------------------------------------------------------------------------------



 



2.13 Sharing of Payments by Lenders.
     If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Revolving Loans made by it, or the participations in L/C Obligations or in
Swing Line Loans held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Revolving Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Revolving Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and other amounts owing
them, provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).
     Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.14 [Intentionally Omitted].
2.15 Cash Collateral and Other Credit Support.
     (a) Certain Credit Support Events; Grant of Security Interest.
     (i) Upon the request of the Administrative Agent, (A) if the applicable L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an Unreimbursed Amount, or (B) if, as of
the Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, within two Business Days of the
occurrence of any event in (A) or (B) above, Cash Collateralize the then
Outstanding Amount of all L/C Obligations.

46



--------------------------------------------------------------------------------



 



     (ii) If the Administrative Agent notifies the Borrower at any time that the
Outstanding Amount of all L/C Obligations at such time exceeds 102% of the
Aggregate Revolving Commitments then in effect, then, within two Business Days
after receipt of such notice, the Borrower shall Cash Collateralize the L/C
Obligations in an amount equal to the amount by which the Outstanding Amount of
all L/C Obligations exceeds the Aggregate Revolving Commitments then in effect.
     (iii) (x) Sections 2.05(c) and 9.02(c) set forth certain additional
requirements to deliver Cash Collateral hereunder, (y) Section 2.03(a)(iii)(D)
contemplates the delivery of Cash Collateral or other credit support in certain
circumstances to support the issuance of Letters of Credit, and (z) Section 2.04
contemplates the delivery of Cash Collateral or other credit support in
connection with the issuance of Swing Line Loans. The Borrower, and to the
extent provided by any Lender, such Lender, hereby grants to the Administrative
Agent, for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders (including the Swing Line Lender), a security interest in all such cash,
deposit accounts and all balances therein, and all other property provided as
collateral pursuant to Section 2.03, Section 2.04, Section 2.05(c) and
Section 9.02(c), and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked deposit accounts at Bank of America. For the avoidance of
doubt, to the extent that any other Person may have a superior or equal claim,
by virtue of an intercreditor arrangement, tag-along right or any other term in
any other document or instrument, to share in any Cash Collateral or other
credit support provided pursuant to any of the aforementioned sections of this
Agreement, the L/C Issuer, Swing Line Lender or Administrative Agent, as
applicable, may take such provisions into account in determining whether Cash
Collateral or other credit support is satisfactory. For purposes of this
Section 2.15, Section 2.03, Section 2.04, Section 2.05(c), Section 9.02(c) and
Section 9.03, “Cash Collateralize” means to pledge and deposit with or deliver
to the Administrative Agent, for the benefit of the Administrative Agent, the
applicable L/C Issuer and the Lenders (including, the Swing Line Lender) cash or
deposit account balances pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent (which documents are hereby
consented to by the Lenders). Derivatives of such term have corresponding
meanings.
     (b) Application. Notwithstanding anything to the contrary contained in this
Agreement, (i) Cash Collateral or other credit support (and proceeds thereof)
provided by any Defaulting Lender pursuant to Sections 2.03 or 2.04 to support
the obligations of such Lender in respect of Letters of Credit or Swing Line
Loans shall be held and applied, first, to fund the L/C Advances of such Lender,
such Lender’s funding of participations in Swing Line Loans, or such Lender’s
Applicable Percentage of Base Rate Revolving Loans used to repay Unreimbursed
Amounts, L/C Advances or Swing Line Loans with respect to which such collateral
or other credit support was provided, as applicable, and, second, to fund any
interest accrued for the benefit of the L/C Issuer or Swing Line Lender pursuant
to Sections 2.03(c)(vi) and 2.04(c)(ii) allocable to such Lender, and (ii) Cash
Collateral and other credit support (and proceeds thereof) otherwise provided by
or on behalf of any Loan Party under Sections 2.03, 2.04, 2.05(c) or 9.02(c) to
support L/C Obligations or Swing Line Loans shall be held and applied, first, to
the satisfaction of the specific L/C Obligations, Swing Line Loans or
obligations to fund participations therein of the applicable Defaulting Lender
for which the Cash Collateral or other

47



--------------------------------------------------------------------------------



 



credit support was so provided and, second, if remedies under Section 9.02 shall
have been exercised, to the application of such collateral or other credit
support (or proceeds thereof) to any other Obligations in accordance with
Section 9.03.
     (c) Release. Cash Collateral and other credit support provided under
Sections 2.03 or 2.04 in connection with any Lender’s status as a Defaulting
Lender shall be released to the Person that provided such collateral or other
credit support (except as the L/C Issuer, Swing Line Lender and the Person
providing such collateral or other credit support may agree otherwise (as
applicable)) promptly following the earlier to occur of (A) the termination of
such Lender’s status as a Defaulting Lender or (B) following the L/C Issuer’s or
Swing Line Lender’s (as applicable) good faith determination that there remain
outstanding no L/C Obligations or Swing Line Loans, as applicable, as to which
it has actual or potential fronting exposure in relation to such Lender as to
which it desires to maintain Cash Collateral or other credit support; subject,
however, to the additional condition that, as to any such collateral or other
credit support provided by or on behalf of a Loan Party, no Default or Event of
Default shall then have occurred and be continuing
2.16 Defaulting Lenders.
     Notwithstanding anything to the contrary contained in this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
     (a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.
     (b) Reallocation of Loan Payments. Any payment or prepayment (i) of any
portion of the principal amount of Loans of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article IX or otherwise) shall
be applied, first, to the Loans of other Lenders as if such Defaulting Lender
had no Loans outstanding, until such time as the Outstanding Amount of Revolving
Loans of each Lender shall equal its pro rata share thereof based on its
Applicable Percentage (without giving effect to subsection 2.16(d)) ratably to
the Lenders in accordance with their Applicable Percentages of Loans being
repaid or prepaid; second, to the then outstanding amounts (including interest
thereon) owed under the terms hereof by such Defaulting Lender to the
Administrative Agent or (to the extent the Administrative Agent has received
notice thereof) to any other Lender, ratably to the Persons entitled thereto,
third, to the posting of Cash Collateral in respect of its Applicable Percentage
of L/C Obligations and Swing Line Loans, ratably to the L/C Issuer and Swing
Line Lender in accordance with their respective applicable fronting exposures,
and fourth, the balance, if any, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction, and (ii) of any other amounts
thereafter received by the Administrative Agent for the account of such
Defaulting Lender (including amounts made available to the Administrative Agent
by such Defaulting Lender pursuant to Section 11.08) to have been paid to such
Defaulting Lender and applied on behalf of such Defaulting Lender, first, to the
liabilities above referred to in item second of clause (i) above, second, to the
matters above referred to in item third of clause (i) above, and third, the
balance, if any, to such Defaulting Lender or as otherwise directed by a court
of

48



--------------------------------------------------------------------------------



 



competent jurisdiction. Any of such amounts as are reallocated pursuant to this
subsection 2.16(b)) that are payable or paid (including pursuant to
Section 11.08) to such Defaulting Lender shall be deemed paid to such Defaulting
Lender and applied by the Administrative Agent on behalf of such Defaulting
Lender, and each Lender hereby irrevocably consents thereto.
     (c) Certain Fees. Such Defaulting Lender (i) shall not be entitled to
receive any commitment fee on the unused portion of its commitment pursuant to
Section 2.09(a) for any period during which such Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender in respect of its
unused Commitment) and (ii) shall not be entitled to receive any Letter of
Credit Fees pursuant to Section 2.03(i) for any period during which such Lender
is a Defaulting Lender (and the Borrower shall not be required to pay any such
fee that otherwise would have been required to have been paid to such Defaulting
Lender). If any Defaulting Lenders’ L/C Obligations are neither cash
collateralized nor reallocated pursuant to this Section 2.16, then, without
prejudice to any rights or remedies of the L/C Issuer or any Lender hereunder,
all fees payable to such Defaulting Lender under Section 2.03 shall be payable
to the L/C Issuer until such L/C Obligations are cash collateralized or
reallocated.
     (d) Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender as to which the L/C
Issuer or Swing Line Lender (as applicable) has not received Cash Collateral or
other credit support acceptable to it in respect of the related participation
and funding obligations of such Defaulting Lender, then upon the request of the
L/C Issuer or Swing Line Lender (as applicable) to the Administrative Agent, for
purposes of computing the amount of the obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.03 and 2.04, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of such Defaulting Lender; provided, that, in all cases, the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit or Swing Line Loans shall not exceed the positive difference, if any,
between (1) the Commitment of such non-Defaulting Lender and (2) the aggregate
Outstanding Amount of the Revolving Loans of such Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all other L/C Obligations
(prior to giving effect to such reallocation), plus such Lender’s Applicable
Percentage of the Outstanding Amount of all other Swing Line Loans (prior to
giving effect to such reallocation). For the avoidance of doubt, this
Section 2.16(d) will operate for the benefit of the L/C Issuer and the Swing
Line Lender notwithstanding the fact that a Letter of Credit is issued or a
Swing Line Loan is made at the time that one or more Defaulting Lenders exist
hereunder (regardless of whether the L/C Issuer or the Swing Line Lender has
notice thereof). Notwithstanding any provision contained herein to the contrary,
during any period in which a Default or Event of Default has occurred and is
continuing, the provisions of this Section 2.16(d) shall not apply.
A Lender that has become a Defaulting Lender because of an event referenced in
the definition of Defaulting Lender may cure such status and shall no longer
constitute a Defaulting Lender as a result of such event when (i) such
Defaulting Lender shall have fully funded or paid, as applicable, all Loans,
participations in respect of Letters of Credit or Swing Line Loans or other
amounts required to be funded or paid by it hereunder as to which it is
delinquent (together, in each case, with such interest thereon as shall be
required to any Person as otherwise provided in

49



--------------------------------------------------------------------------------



 



this Agreement), (ii) the Administrative Agent and the Borrower shall have
received a certification by such Defaulting Lender of its ability and intent to
comply with the provisions of this Agreement going forward, and (iii) each of
(w) the Administrative Agent, (x) the L/C Issuer, (y) the Swing Line Lender and
any other Lender as to which a delinquent obligation was owed, and (z) in the
case of the failure to fund any Loan, the Borrower, shall have determined (and
notified the Administrative Agent) that they are satisfied, in their sole
discretion, that such Defaulting Lender intends to continue to perform its
obligations as a Lender hereunder and has all approvals required to enable it,
to continue to perform its obligations as a Lender hereunder. No reference in
this subsection to an event being “cured” shall by itself preclude any claim by
any Person against any Lender that becomes a Defaulting Lender for such direct
damages as may otherwise be available to such Person arising from any failure to
fund or pay any amount when due hereunder or from any other event that gave rise
to such Lender’s status as a Defaulting Lender.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower or other payor shall be
required by applicable law to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.01) the Administrative Agent, the
Swing Line Lender, a Lender or an L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
     (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, the Swing Line Lender, each Lender and each L/C Issuer,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) paid by
the Administrative Agent, the Swing Line Lender, such Lender or such L/C Issuer,
as the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto (excluding any such penalties, interest or
expenses reasonably attributable to the gross negligence or willful misconduct
of the Administrative Agent, the Swing Line Lender, such Lender or such L/C
Issuer as finally determined by a court of competent jurisdiction), whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by the Swing Line Lender,
a

50



--------------------------------------------------------------------------------



 



Lender or an L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of the Swing Line Lender, a
Lender or an L/C Issuer, shall be conclusive absent manifest error.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.
     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, the Swing Line Lender, the Administrative Agent or any L/C
Issuer, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender, the Swing Line
Lender, the Administrative Agent or such L/C Issuer is subject to backup
withholding or information reporting requirements. Each Lender, the Swing Line
Lender, the Administrative Agent or any L/C Issuer shall promptly notify the
Borrower at any time it determines that it is no longer in a position to provide
any previously delivered certificate or form.
     Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent), in
each case only if such Foreign Lender is legally entitled to do so, whichever of
the following is applicable:
     (i) properly completed and duly executed copies of Internal Revenue Service
Form W-8BEN (or any subsequent versions thereof or successors thereto) claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) properly completed and duly executed copies of Internal Revenue
Service Form W-8ECI (or any subsequent versions thereof or successors thereto)
claiming an exemption for effectively connected income,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section

51



--------------------------------------------------------------------------------



 



881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code and (y) duly completed copies of Internal
Revenue Service Form W-8BEN (or any subsequent versions thereof or successors
thereto), or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax properly
completed and duly executed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower to determine the
withholding or deduction required to be made.
     (f) Treatment of Certain Refunds. If the Administrative Agent, the Swing
Line Lender, any Lender or any L/C Issuer determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 3.01, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section 3.01 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out of pocket expenses of the Administrative Agent, the
Swing Line Lender, such Lender or such L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, the Swing Line Lender, such Lender or such
L/C Issuer, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, the Swing Line Lender, such Lender or
such L/C Issuer in the event the Administrative Agent, the Swing Line Lender,
such Lender or such L/C Issuer is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent, the Swing Line Lender, any Lender or such L/C Issuer to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.
3.02 Illegality.
     If any Lender determines that as a result of any Change in Law it becomes
unlawful, or any Governmental Authority asserts that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Eurodollar
Rate Loans, or to determine or charge interest rates based upon the Eurodollar
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue Eurodollar Rate Loans or to convert Base Rate Revolving Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), convert
all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans.

52



--------------------------------------------------------------------------------



 



Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.
3.03 Inability to Determine Rates.
     If the Required Lenders determine that for any reason in connection with
any request for a Eurodollar Rate Loan or a conversion to or continuation
thereof that (a) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or (b) the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Revolving Borrowing of Base Rate Loans in the
amount specified therein.
3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
any L/C Issuer;
     (ii) subject any Lender or any L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or any L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or
such L/C Issuer); or
     (iii) impose on any Lender or any L/C Issuer or any other condition, cost
or expense affecting this Agreement or Eurodollar Rate Loans made by such Lender
or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender, by an amount which such Lender deems to be material in its sole
discretion, of making or maintaining any Eurodollar Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrower will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered. If any Lender
becomes

53



--------------------------------------------------------------------------------



 



entitled to claim any additional amounts pursuant to this subsection, it shall
promptly notify the Borrower, through the Administrative Agent, of the event by
reason of which it has become so entitled. If the Borrower so notifies the
Administrative Agent within five Business Days after any Lender notifies the
Borrower of any increased cost pursuant to the foregoing provisions of this
Section, the Borrower may convert all Eurodollar Rate Loans of such Lender then
outstanding into Base Rate Loans in accordance with the terms hereof.
     (b) Capital Requirements. If any Lender or any L/C Issuer determines that
any Change in Law affecting such Lender or such L/C Issuer or any Lending Office
of such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such L/C Issuer’s capital or on the capital of
such Lender’s or such L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Loans held by, such Lender, or the
Letters of Credit issued by such L/C Issuer, to a level below that which such
Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or such L/C Issuer’s policies and the policies of such Lender’s or such
L/C Issuer’s holding company with respect to capital adequacy), by an amount
deemed by such Lender be material in its sole discretion, then from time to time
the Borrower will pay to such Lender or such L/C Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section, showing the calculation thereof, in
reasonable detail, and delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or any
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than 120 days prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
120-day period referred to above shall be extended to include the period of
retroactive effect thereof).
     (e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined

54



--------------------------------------------------------------------------------



 



by such Lender in good faith, which determination shall be conclusive), which
shall be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least ten (10) days’ prior notice
(with a copy to the Administrative Agent) of such additional interest from such
Lender. If a Lender fails to give notice ten (10) days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable ten
(10) days from receipt of such notice.
3.05 Compensation for Losses.
     Upon demand of any Lender (with a copy to the Administrative Agent) from
time to time, the Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:
     (a) any continuation, conversion, payment or prepayment of any Eurodollar
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurodollar Loan on the date or in the amount notified by the Borrower; or
     (c) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13;
including any loss or expense (but excluding loss of margin) arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Such indemnification under this Section 3.05 may include an amount equal to the
excess, if any, of (i) the amount of interest which would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (but excluding loss of margin) over (ii) the
amount of interest (as reasonably determined by such Lender) which would have
accrued to such Lender on such amount by placing such amount on deposit for a
comparable period with leading banks in the interbank eurodollar market. Each
Lender claiming any payment pursuant to this Section 3.05 shall do so by giving
notice thereof to the Borrower and the Administrative Agent (showing calculation
of the amount claimed in reasonable detail) within 60 Business Days after a
failure to borrow, convert or continue Eurodollar Rate Loans, or to prepay,
after notice or after a prepayment of Eurodollar Rate Loans on a day which is
not the last day of an Interest Period therefor.
3.06 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or

55



--------------------------------------------------------------------------------



 



any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Sections 3.01, or if any lender gives a notice pursuant to Section 3.02, the
Borrower may replace such Lender in accordance with Section 11.13.
3.07 Survival.
     All of the Borrower’s obligations under Sections 3.01, 3.02 and 3.05 shall
survive termination of the Aggregate Revolving Commitments and repayment of all
other Obligations hereunder.
ARTICLE IV
GUARANTY
4.01 The Guaranty.
     Each of the Guarantors hereby jointly and severally guarantees to each
Lender, each Affiliate of a Lender that enters into a Swap Contract or a
Treasury Management Agreement, and the Administrative Agent as hereinafter
provided, as primary obligor and not as surety, the prompt payment of the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.
     Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents or Swap Contracts or Treasury Management Agreements,
the obligations of each Guarantor under this Agreement and the other Loan
Documents shall be limited to an aggregate amount equal to the largest amount
that would not render such obligations subject to

56



--------------------------------------------------------------------------------



 



avoidance under the Debtor Relief Laws or any comparable provisions of any
applicable state law.
4.02 Obligations Unconditional.
     The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Swap Contracts or
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 4.02 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
the Borrower or any other Guarantor for amounts paid under this Article IV until
such time as the Obligations have been Fully Satisfied. Without limiting the
generality of the foregoing, it is agreed that, to the fullest extent permitted
by law, the occurrence of any one or more of the following shall not alter or
impair the liability of any Guarantor hereunder which shall remain absolute and
unconditional as described above:
     (a) at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
     (b) any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contract or any Treasury Management Agreement between the
Borrower or any of its Subsidiaries and any Lender, or any Affiliate of a
Lender, or any other agreement or instrument referred to in the Loan Documents
or such Swap Contracts shall be done or omitted;
     (c) the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents, any Swap Contract or any Treasury
Management Agreement between the Borrower or any of its Subsidiaries and any
Lender, or any Affiliate of a Lender, or any other agreement or instrument
referred to in the Loan Documents or such Swap Contracts or such Treasury
Management Agreements shall be waived or any other guarantee of any of the
Obligations or any security therefor shall be released, impaired or exchanged in
whole or in part or otherwise dealt with;
     (d) any Lien granted to, or in favor of, the Administrative Agent or any
Lender or Lenders as security for any of the Obligations shall fail to attach or
be perfected; or
     (e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be

57



--------------------------------------------------------------------------------



 



subordinated to the claims of any Person (including, without limitation, any
creditor of any Guarantor).
     With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract or any Treasury Management Agreement
between the Borrower or any of its Subsidiaries and any Lender, or any Affiliate
of a Lender, or any other agreement or instrument referred to in the Loan
Documents or such Swap Contracts or such Treasury Management Agreements, or
against any other Person under any other guarantee of, or security for, any of
the Obligations.
4.03 Reinstatement.
     The obligations of the Guarantors under this Article IV shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Obligations is rescinded or must be
otherwise restored by any holder of any of the Obligations, whether as a result
of any proceedings in bankruptcy or reorganization or otherwise, and each
Guarantor agrees that it will indemnify the Administrative Agent and each Lender
on demand for all reasonable costs and expenses (including, without limitation,
fees and expenses of counsel) incurred by the Administrative Agent or such
Lender in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.
4.04 Certain Additional Waivers.
     Each Guarantor agrees that such Guarantor shall have no right of recourse
to security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.
4.05 Remedies.
     The Guarantors agree that, to the fullest extent permitted by law, as
between the Guarantors, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, the Obligations may be declared to be forthwith due
and payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said
Section 9.02) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 4.01.
4.06 Rights of Contribution.
     The Guarantors hereby agree as among themselves that, in connection with
payments made hereunder, each Guarantor shall have a right of contribution from
each other Guarantor in

58



--------------------------------------------------------------------------------



 



accordance with applicable Law. Such contribution rights shall be subordinate
and subject in right of payment to the Obligations until such time as the
Obligations have been Fully Satisfied, and none of the Guarantors shall exercise
any such contribution rights until the Obligations have been Fully Satisfied.
4.07 Guarantee of Payment; Continuing Guarantee.
     The guarantee in this Article IV is a guaranty of payment and not of
collection, is a continuing guarantee, and shall apply to all Obligations
whenever arising.
ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
5.01 Conditions of Initial Credit Extension.
     The obligation of any L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:
     (a) Receipt by the Administrative Agent of the following:
     (i) executed counterparts of this Agreement and the other Loan Documents,
each properly executed by a Responsible Officer of the signing Loan Party and,
in the case of this Agreement, by each Lender;
     (ii) copies of the Organization Documents of each Loan Party certified to
be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a secretary or assistant
secretary of such Loan Party to be true and correct as of the Closing Date;
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
     (iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that the Borrower and each Loan Party is validly existing, in good standing
and qualified to engage in business in its jurisdiction of organization or
formation;
     (v) favorable opinions of Simpson Thacher & Bartlett LLP, special counsel
to the Loan Parties and Steven M. Post, Senior Vice President, General Counsel
and Corporate Secretary of the Borrower and Holdings, each addressed to the
Administrative Agent and each Lender;

59



--------------------------------------------------------------------------------



 



     (vi) a certificate signed by a Responsible Officer of the Borrower
certifying (A) that there has been no event or circumstance since December 31,
2008 that has had or could be reasonably expected to have, either individually
or in the aggregate, a Material Adverse Effect and (B) the current Debt Ratings;
and
     (vii) a certificate signed by a Responsible Officer of the Borrower
certifying that the conditions specified in Sections 5.02(a) and (b) have been
satisfied;
     (b) Any fees required to be paid pursuant to Section 2.09 on or before the
Closing Date shall have been paid to the extent invoiced at least one Business
Day prior to the Closing Date.
     (c) Unless waived by the Administrative Agent, the Borrower shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent to
the extent invoiced at least one Business Day prior to the Closing Date.
     (d) The Indebtedness of Holdings, the Borrower and its Subsidiaries
outstanding under the Existing Credit Agreement shall have been repaid and all
commitments to provide loans thereunder shall have been terminated, in each
case, on terms and conditions reasonably satisfactory to the Administrative
Agent.
     (e) All material governmental and third party approvals necessary in
connection with the financing contemplated hereby shall have been obtained and
be in full force and effect.
5.02 Conditions to all Credit Extensions.
     The obligation of each Lender and each L/C Issuer to honor any Request for
Credit Extension (other than a Revolving Loan Notice requesting only a
conversion of Revolving Loans to the other Type, or a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:
     (a) The representations and warranties of the Borrower and each other Loan
Party contained in Article VI or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date; provided
that to the extent the proceeds of a Credit Extension are used to repay
commercial paper of the Borrower, the representations and warranties contained
in Section 6.05(b) and Section 6.06 shall be excluded from the condition
contained in this Section 5.02(a) with respect to such Credit Extension, to the
extent of such proceeds.
     (b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

60



--------------------------------------------------------------------------------



 



     (c) The Administrative Agent and, if applicable, the applicable L/C Issuer
or the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
     Each Request for Credit Extension (other than a Revolving Loan Notice
requesting only a conversion of Revolving Loans to the other Type or a
continuation of Eurodollar Rate Loans) submitted by the Borrower shall be deemed
to be a representation and warranty that the conditions specified in
Sections 5.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Administrative Agent and the
Lenders (with respect to Holdings, only until such time as Holdings is merged
with and into the Borrower) that:
6.01 Corporate Existence; Compliance with Law.
     (a) Each of Holdings and the Borrower is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization and
(b) each other Loan Party is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, except to the
extent that the failure to comply with this Section 6.01(b) would not cause the
Borrower and its Subsidiaries to be in violation of Section 7.08(c). Each of
Holdings, the Borrower and the other Loan Parties (i) has the corporate power
and authority, and the legal right, to own and operate its property, to lease
the property it operates as lessee and to conduct the business in which it is
currently engaged, (ii) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
and (iii) is in compliance with all Laws except in each case referred to in
clause (i), (ii) or (iii), to the extent that the failure to do so could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.
6.02 Corporate Power; Authorization; Enforceable Obligations.
     Each of Holdings, the Borrower and its Subsidiaries has the corporate power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to borrow
hereunder and has taken all necessary corporate action to authorize the
borrowings on the terms and conditions of this Agreement and to authorize the
execution, delivery and performance of such Loan Documents. No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
borrowings hereunder or with the execution, delivery, performance, validity or
enforceability of the Loan Documents to which the Borrower and each other Loan
Party is a party, except in each case for those consents or authorizations which
have been obtained on or prior to the Closing Date. This Agreement has been, and
each other Loan Document will be, duly executed and delivered on behalf of the
Borrower and each other Loan Party. This Agreement constitutes, and each other
Loan Document to which it is a party when executed and delivered will
constitute, a legal, valid and binding obligation of each Loan Party thereto
enforceable against each such Loan Party, as the

61



--------------------------------------------------------------------------------



 



case may be, in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.
6.03 No Legal Bar.
     Except as could not reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect, the execution, delivery and
performance of each Loan Document, the borrowing and use of the proceeds of the
Loans and the consummation of the transactions contemplated by the Loan
Documents: (a) will not violate any Law or any Contractual Obligation applicable
to or binding upon Holdings, the Borrower or any Subsidiary of the Borrower or
any of their respective properties or assets, (b) will not violate any provision
of any Organization Document of Holdings, the Borrower or any Subsidiary of the
Borrower and (c) will not result in the creation or imposition of any Lien on
any of its properties or assets pursuant to any Law applicable to it or any of
its Contractual Obligations. Each Credit Extension hereunder constitutes “Senior
Debt” under and, as defined in, the 2005 Indenture.
6.04 Purpose of Loans.
     The proceeds of the Revolving Loans shall be used by the Borrower (i) to
pay fees and expenses related to the preparation and negotiation of this
Agreement and the other Loan Documents, (ii) for working capital, capital
expenditures and other lawful corporate purposes, including, without limitation,
the making of Investments permitted under Section 8.02 and (iii) to support the
issuance of letters of credit for lawful corporate purposes.
6.05 Financial Condition; No Change.
     (a) The audited consolidated balance sheets at December 31, 2008 and the
related statements of income and cash flows of Holdings and its Subsidiaries for
the fiscal year then ended, certified by PricewaterhouseCoopers L.L.P. have been
delivered to the Administrative Agent and the Lenders and have been prepared in
accordance with GAAP consistently applied throughout the periods covered (except
as disclosed therein and except, with respect to unaudited financial statements,
for the absence of footnotes and normal year-end audit adjustments) and present
fairly in all material respects the financial position of the Persons covered
thereby as at the dates thereof and the results of their operations and cash
flows for the periods then ended.
     (b) Since December 31, 2008, there has been no development, event or
circumstance which has had or could reasonably be expected to have a Material
Adverse Effect.
6.06 No Material Litigation.
     Except as set forth on Schedule 6.06, no litigation by, investigation by,
or proceeding of or before any arbitrator or any Governmental Authority is
pending or, to the knowledge of the Borrower, overtly threatened by or against
Holdings, the Borrower or any of its Subsidiaries or against any of its or their
respective properties or revenues with respect to any Loan Document or any of
the transactions contemplated hereby or thereby or which could reasonably be
expected to have a Material Adverse Effect. For the avoidance of doubt, if any
litigation, investigation or

62



--------------------------------------------------------------------------------



 



proceeding identified on Schedule 6.06 shall result in a Material Adverse
Effect, the Loan Parties hereby agree that the Lenders shall be under no
obligation to make any Loan and the L/C Issuers shall be under no obligation to
issue or extend any Letter of Credit hereunder.
6.07 No Default.
     Neither Holdings, the Borrower nor any of its Subsidiaries is in default
under or with respect to any of its Contractual Obligations in any respect which
could reasonably be expected to have a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing.
6.08 Ownership of Property; Liens.
     Each of Holdings, the Borrower and its Subsidiaries (a) has good record and
insurable title in fee simple to, or a valid leasehold interest in, all its real
property and (b) has good title to, or a valid leasehold interest in, all its
other property, except for such defects in title or interest as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
6.09 Intellectual Property.
     Each of Holdings, the Borrower and each of its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, technology, know how
and processes necessary for the conduct of its business as currently conducted
except for those the failure to own or license which could not reasonably be
expected to have a Material Adverse Effect (the “Intellectual Property”). To the
best of the Borrower’s knowledge, no claim has been asserted and is pending by
any Person challenging or questioning the use of any such Intellectual Property
or the validity or effectiveness of any such Intellectual Property, nor does the
Borrower know of any valid basis for any such claim which in either case could
reasonably be expected to have a Material Adverse Effect. The use of such
Intellectual Property by Holdings, the Borrower and its Subsidiaries does not
infringe on the rights of any Person, except for such claims and infringements
that, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect.
6.10 Environmental Matters.
     Except insofar as any exception to any of the following, or any aggregation
of such exceptions, is not reasonably likely to result in a Material Adverse
Effect:
     (a) The facilities and properties owned, leased or operated by Holdings,
the Borrower or any of its Subsidiaries (the “Properties”) do not contain, and
have not previously contained, any Materials of Environmental Concern in amounts
or concentrations which (i) constitute or constituted a violation of, or
(ii) could reasonably be expected to give rise to liability under, any
applicable Environmental Law.
     (b) None of Holdings, the Borrower nor any of its Subsidiaries has received
any written notice of violation, alleged violation, non compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of

63



--------------------------------------------------------------------------------



 



the Properties or the Business, nor does the Borrower have knowledge or reason
to believe that any such notice will be received or is being threatened.
     (c) Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
which could reasonably be expected to give rise to liability under, any
applicable Environmental Law, nor have any Materials of Environmental Concern
been generated, treated, stored or disposed of at, on or under any of the
Properties in violation of, or in a manner that could reasonably be expected to
give rise to liability under, any applicable Environmental Law.
     (d) No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which Holdings, the Borrower or any Subsidiary is or, to
the knowledge of the Borrower, will be named as a party or with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business.
     (e) There has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of Holdings, the Borrower or any Subsidiary in connection with
the Properties or otherwise in connection with the Business, in violation of or
in amounts or in a manner that could reasonably give rise to liability under any
applicable Environmental Laws.
     (f) The Properties and all operations at the Properties are in compliance,
and have in the last 3 years been in compliance, in all material respects with
all applicable Environmental Laws, and there is no contamination at, under or
about the Properties or violation of any applicable Environmental Law with
respect to the Properties or the business operated by Holdings, the Borrower or
any of its Subsidiaries (the “Business”) which could materially interfere with
the continued operation of the Properties.
     (g) Holdings, the Borrower and its Subsidiaries hold and are in compliance
with all Environmental Permits necessary for their operations.
6.11 Taxes.
     Each of Holdings, the Borrower and its Subsidiaries has filed or caused to
be filed all material tax returns which, to the knowledge of the Borrower, are
required to be filed and has paid all taxes shown to be due and payable on said
returns or on any material assessments made against it or any of its property
(other than any the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of Holdings, the Borrower
or its Subsidiaries, as the case may be); no material tax Lien has been filed,
and, to the knowledge of the Borrower, no claim is being asserted with respect
to any material tax, fee or other charge.

64



--------------------------------------------------------------------------------



 



6.12 ERISA.
     (a) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) no Reportable Event has
occurred with respect to any Single Employer Plan; (ii) all contributions
required to be made with respect to a Plan have been timely made; (iii) none of
Holdings, the Borrower nor any ERISA Affiliate has incurred any material
liability to or on account of a Plan that remains unsatisfied pursuant to
Section 409, 502(i), 502(1), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of
ERISA or Section 401(a)(29), 4971, 4975 or 4980 of the Code or reasonably
expects to incur any liability (including any indirect, contingent or secondary
liability) under any of the foregoing Sections with respect to any Plan; (iv) no
termination of, or institution of proceedings to terminate or appoint a trustee
to administer, a Single Employer Plan has occurred; (v) each Plan has complied
with the applicable provisions of ERISA and the Code (except that with respect
to any Multiemployer Plan, such representation is deemed made only to the
knowledge of the Borrower) and (vi) no violation of the minimum funding
standards under Sections 412 or 430 of the Code or Sections 302 or 303 of ERISA,
extension of any amortization period (within the meaning of Section 412 of the
Code) or Lien in favor of the PBGC or a Single Employer Plan has arisen or has
occurred during the five year period prior to the date on which this
representation is made or deemed made with respect to any Single Employer Plan.
     (b) Neither Holdings, the Borrower nor any ERISA Affiliate has had a
complete or partial withdrawal from any Multiemployer Plan for which there is
any outstanding material liability, and neither Holdings, the Borrower nor any
ERISA Affiliate would become subject to any liability under ERISA if Holdings,
the Borrower or any such ERISA Affiliate were to withdraw completely from all
Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made in an amount which would be
reasonably likely to have a Material Adverse Effect. To the knowledge of the
Borrower, no Multiemployer Plan is in Reorganization or Insolvent except to the
extent that any such event could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
6.13 Subsidiaries.
     The Domestic Subsidiaries of the Borrower and their respective
jurisdictions of incorporation on the Closing Date shall be as set forth on
Schedule 6.13. The exact legal name of each Loan Party is as set forth on the
signature pages hereto.
6.14 Federal Regulations; Investment Company Act; Other Regulations.
     (a) No part of the proceeds of any Loans will be used for “purchasing” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U of the Board of Governors of the Federal Reserve
System as now and from time to time hereafter in effect.
     (b) None of Holdings, the Borrower or any of its Subsidiaries is an
“investment company,” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended. None of
Holdings, the Borrower or any of its

65



--------------------------------------------------------------------------------



 



Subsidiaries is subject to regulation under any Federal or State statute or
regulation (other than Regulation X of the Board of Governors of the Federal
Reserve System) which limits its ability to incur the types of Indebtedness
comprising the Obligations.
6.15 Accuracy and Completeness of Information.
     Neither (a) the Confidential Executive Summary nor (b) any other
information, report, financial statement, exhibit or schedule furnished in
writing by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or included herein
or delivered pursuant hereto contained, contains or will contain any material
misstatement of fact or omitted, omits or will omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not materially misleading; provided
that to the extent any such information, report, financial statement, exhibit or
schedule was based upon or constitutes a forecast or projection, the Borrower
represents only that it acted in good faith and utilized assumptions believed by
it to be reasonable in the preparation of such information, report, financial
statement, exhibit or schedule.
6.16 Labor Matters.
     There are no strikes pending or, to the Borrower’s knowledge, overtly
threatened against Holdings, the Borrower or any of its Subsidiaries which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. The hours worked and payments made to employees of
Holdings, the Borrower and each of its Subsidiaries (and their predecessors)
have not been in violation of the Fair Labor Standards Act or any other
applicable Law, except to the extent such violations could not, or in the
aggregate, be reasonably expected to have a Material Adverse Effect.
ARTICLE VII
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Borrower shall, and shall (except in the
case of the covenants set forth in Sections 7.01, 7.02, and 7.03) cause each
Subsidiary to:
7.01 Financial Statements.
     The Borrower will deliver to the Administrative Agent, whether or not the
Borrower has a class of securities registered under the Exchange Act, (i) within
90 days after the end of each fiscal year of the Borrower, the annual reports
and (ii) within 45 days after the end of each fiscal quarter of the Borrower,
quarterly reports (except with respect to the fourth quarter of each fiscal
year) that the Borrower would be required to file if the Borrower were subject
to section 13(a) or 15(d) of the Exchange Act; provided, that any reports
required to be delivered pursuant to this Section 7.01 which are made available
on EDGAR or any successor system of the SEC shall be deemed delivered when so
made available.

66



--------------------------------------------------------------------------------



 



     All such financial reports shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by the accountants or officer auditing or preparing
such financial reports, as the case may be, and disclosed therein) and, in the
case of quarterly reports, subject to year-end audit adjustments and footnote
disclosures.
7.02 Certificates; Other Information.
     Deliver to the Administrative Agent (who will make available to the
Lenders), in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
     (a) within five days after the date on which Borrower delivers the annual
financial statements required by Section 7.01, a certificate of its independent
certified public accountants certifying such financial statements without
material qualification;
     (b) within five days after the delivery of the financial statements
required by Section 7.01, a certificate signed by a Responsible Officer of the
Borrower (i) stating that, to the best of such Responsible Officer’s knowledge,
during such period (A) no Subsidiary has been formed or acquired (or, if any
such Subsidiary has been formed or acquired, the Borrower has complied with the
requirements of Section 7.08 with respect thereto) and (B) such Responsible
Officer has obtained no knowledge of any Default or Event of Default except as
specified in such certificate, (ii) setting forth, in the form of the Compliance
Certificate, the computation of the financial covenants in Section 8.08 as of
the last day of the fiscal quarter most recently ended and (iii) setting forth
the amount of Restricted Payments which the Borrower or any Subsidiary would be
permitted to make pursuant to Section 8.06(d) as of the end of the fiscal
quarter covered by such financial statements;
     (c) promptly, after their becoming available, copies of all proxy
statements and all registration statements filed by the Borrower or Holdings
under the Securities Act of 1933, as amended (other than registration statements
on Form S-8 or any registration statement filed in connection with a dividend
reinvestment plan), and regular and periodic reports, if any, which the Borrower
or Holdings shall have filed with the SEC (or any governmental agency or
agencies substituted therefore) under Section 13 or Section 15(d) of the
Securities and Exchange Act of 1934, as amended, or with any national securities
exchange (other than those which have already been delivered pursuant to
Section 7.01 or on Form 11-K or any successor form); provided, that documents
required to be delivered under this clause (c) which are made available on the
internet via the EDGAR, or any successor, system of the SEC shall be deemed
delivered when made so available; and
     (d) promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

67



--------------------------------------------------------------------------------



 



     The Lenders agree that the documents required to be delivered by the
Borrower to the Administrative Agent pursuant to Section 7.01 may be delivered
by the Administrative Agent to the Lenders electronically and shall be deemed to
have been delivered by the Administrative Agent to the Lenders on the date on
which such documents are posted by the Administrative Agent on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third party website or whether sponsored by the
Administrative Agent).
7.03 Notices.
     (a) Promptly upon any Responsible Officer of the Borrower obtaining
knowledge of any of the following, furnish to the Administrative Agent written
notice of the following:
     (i) any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto;
     (ii) the filing or commencement of any action, suit or proceeding, whether
at law or in equity or by or before any Governmental Authority, against Holdings
or any of its Subsidiaries that could reasonably be expected to result in a
Material Adverse Effect; and
     (iii) any development that has resulted in, or could reasonably be expected
to result in, a Material Adverse Effect.
     (b) Notify the Administrative Agent of any material change in accounting
policies or financial reporting practices by Holdings, the Borrower or any
Subsidiary concurrently with the delivery of the financial statements required
hereunder first affected by such change.
     The Administrative Agent agrees that it will promptly send to the Lenders
any written notice received by the Administrative Agent pursuant to
Section 7.03(a) or (b).
7.04 Payment of Taxes and Material Obligations.
     Pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, all its (a) material taxes, fees,
assessments, and other governmental charges and (b) other obligations of
whatever nature, except where the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of the Borrower
or its Subsidiaries, as the case may be, except in the case of clause (b), to
the extent any failure to pay, discharge or otherwise satisfy could not
reasonably be expected to have a Material Adverse Effect.
7.05 Conduct of Business; Maintenance of Existence and Property; Compliance with
Law.
     Except as not prohibited by Sections 8.04 and 8.05, (a) continue to engage
in business of the same general type as now conducted by it and/or any Similar
Business; (b) with respect to Holdings and the Borrower (and with respect to the
other Loan Parties, to the extent necessary to

68



--------------------------------------------------------------------------------



 



stay in compliance with Section 7.08(c)), preserve, renew and keep in full force
and effect its corporate existence; (c) take all reasonable action to maintain
all rights, privileges and franchises necessary or desirable in the normal
conduct of its business except if (i) in the reasonable business judgment of the
Borrower or such Subsidiary, as the case may be, it is in its best economic
interest not to preserve and maintain such rights, privileges or franchises, and
(ii) such failure to preserve and maintain such privileges, rights or franchises
could not reasonably be expected to have a Material Adverse Effect; (d) keep all
property useful and necessary in its business in good working order and
condition (ordinary wear and tear and damage by fire and/or other casualty or
taking by condemnation excepted) except to the extent that the failure to do so
could not, in the aggregate, be reasonably expected to have a Material Adverse
Effect; and (e) comply with all Contractual Obligations and applicable Laws
except to the extent that the failure to comply therewith could not, in the
aggregate, be reasonably expected to have a Material Adverse Effect.
7.06 Maintenance of Insurance.
     The Borrower will maintain for itself and its Subsidiaries, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies of similar
stature engaged in the same or similar businesses operating in the same or
similar locations.
7.07 Inspection of Property; Books and Records.
     Keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and with all applicable Law in all material
respects shall be made of all dealings and transactions in relation to its
business and activities; and permit representatives of any Lender to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records (except to the extent any such access is restricted by a Law)
(and shall cause Holdings to permit representatives of any Lender to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records (except to the extent any such access is restricted by a Law))
at any reasonable time on a Business Day and as often as may reasonably be
desired and to discuss the business, operations, properties and financial and
other condition of Holdings, the Borrower and its Subsidiaries with officers and
employees of Holdings, the Borrower and its Subsidiaries and with its
independent certified public accountants; provided that the Administrative Agent
or such Lender shall notify the Borrower prior to any contact with such
accountants and give the Borrower the opportunity to participate in such
discussions; provided, further, that the Borrower shall notify the
Administrative Agent of any such visits, inspections or discussions prior to
each occurrence thereof.
7.08 Guarantees.
     (a) At all times prior to the Guaranty Release Date, with respect to any
Person that, subsequent to the Closing Date, becomes a direct or indirect Wholly
Owned Subsidiary that is a Domestic Subsidiary of the Borrower (other than an
Immaterial Subsidiary) promptly (and in any event within thirty (30) days after
such Person becomes a Subsidiary): (i) cause such new Subsidiary to become a
Guarantor by executing and delivering to the Administrative Agent a Joinder
Agreement in substantially the same form as Exhibit G and (ii) if reasonably
requested

69



--------------------------------------------------------------------------------



 



by the Administrative Agent or the Required Lenders, deliver to the
Administrative Agent legal opinions relating to the matters described in clause
(i) immediately preceding, which opinions shall be in form and substance, and
from counsel, reasonably satisfactory to the Administrative Agent.
     (b) As described in the foregoing provisions of this Section 7.08, no
Immaterial Subsidiary, Foreign Subsidiary or Non-Wholly Owned Subsidiary (except
as provided in Section 7.08(c) or (d) below) of the Borrower or its Subsidiaries
shall be required to become a Guarantor hereunder; provided, that if any such
Subsidiary thereafter becomes a direct or indirect Wholly Owned Subsidiary that
is a Domestic Subsidiary of the Borrower (and is not at the time an Immaterial
Subsidiary) prior to the Guaranty Release Date then each such Subsidiary shall
become a Guarantor under this Agreement. In the event that any Immaterial
Subsidiary is or becomes a Guarantor hereunder, the Borrower may, at any time in
its discretion, by notice to the Administrative Agent, require the
Administrative Agent to release such Immaterial Subsidiary from the Guaranty,
provided that (i) such Immaterial Subsidiary is not a guarantor of any other
Indebtedness of the Borrower and (ii) after giving effect to such release, the
Borrower would be in compliance with Section 7.08(c).
     (c) Notwithstanding anything to the contrary contained in this Agreement,
prior to the Guaranty Release Date, the aggregate amount of the Non-Guarantor
Operating Assets shall at no time be greater than 25% of the Total Assets.
     (d) Notwithstanding anything to the contrary contained in this Agreement,
if at any time any Subsidiary that is not required to be a Guarantor hereunder
provides a guarantee of the Borrower’s obligations in respect of any other
Indebtedness, then promptly (and in any event within 30 days thereof), the
Borrower shall cause such Subsidiary to (i) become a Guarantor hereunder by
executing and delivering to the Administrative Agent a Joinder Agreement in
substantially the same form as Exhibit G and (ii) if reasonably requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described in clause (i) immediately preceding, which
opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.
7.09 Government Contracts.
     The Borrower and its Subsidiaries shall apply for and maintain all material
facility security clearances and personnel security clearances required of the
Borrower under all applicable Laws to perform and deliver under any and all
government contracts and as otherwise may be necessary to continue to perform
the business of the Borrower and its Subsidiaries, except where failure to do so
could not reasonably be expected to have a Material Adverse Effect.
ARTICLE VIII
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, Holdings shall comply with Sections 8.10 and
8.11 and, with respect to Sections

70



--------------------------------------------------------------------------------



 



8.01 through 8.09, the Borrower shall not, nor shall it permit any Subsidiary
to, directly or indirectly:
8.01 Liens.
     Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:
     (a) Liens created by this Agreement;
     (b) Liens for taxes not yet due or which are being contested in good faith
by appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;
     (c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith by appropriate proceedings;
     (d) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and deposits
securing liability to insurance carriers under insurance or self insurance
arrangements;
     (e) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (f) easements, rights of way, zoning restrictions, other restrictions and
other similar encumbrances previously or hereafter incurred in the ordinary
course of business which, in the aggregate, are not substantial in amount and
which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the Borrower or such Subsidiary;
     (g) Liens on property or assets of the Borrower or any of its Subsidiaries
existing on the Closing Date except for any such Lien securing Indebtedness in
excess of $5,000,000 that is not set forth on Schedule 8.01, provided that all
Liens permitted by this paragraph (g) shall secure only those obligations which
they secure on the Closing Date (assuming that any unfunded commitments in
respect thereof have been fully funded);
     (h) Liens upon any property acquired, constructed or improved by the
Borrower or any Subsidiary which are created or incurred within 180 days of such
acquisition, construction or improvement to secure or provide for the payment of
the purchase price of such property or the cost of such construction or
improvement, including carrying costs (but no other amounts), provided that any
such Lien shall not apply to any other property of the Borrower or any
Subsidiary (other than after acquired title in or on such property and proceeds
of the existing collateral in accordance with the instrument creating such
Lien);

71



--------------------------------------------------------------------------------



 



     (i) Liens on the property or assets of a Person which becomes a Subsidiary
after the Closing Date, provided that (i) such Liens existed at the time such
Person became a Subsidiary and were not created in anticipation thereof,
(ii) any such Lien is not expanded to cover any property or assets of such
Person after the time such Person becomes a Subsidiary (other than after
acquired title in or on such property and proceeds of the existing collateral in
accordance with the instrument creating such Lien), and (iii) the amount of the
obligations secured thereby is not increased (assuming that any unfunded
commitments in respect thereof have been fully funded);
     (j) Liens on property and assets securing obligations assumed by the
Borrower or a Subsidiary in connection with an Acquisition of such property or
assets, provided that (i) such Liens existed at the time of such Acquisition and
were not created in anticipation thereof, (ii) any such Lien is not expanded to
cover any other property or assets (other than after acquired title in or on the
property or assets acquired and proceeds of the existing collateral in
accordance with the instrument creating such Lien) and (iii) the amount of
obligations secured thereby is not increased (assuming that any unfunded
commitments in respect thereof have been fully funded);
     (k) Liens on the property of the Borrower or any of its Subsidiaries in
favor of landlords securing licenses, subleases or leases entered into in the
ordinary course of business;
     (l) licenses, leases or subleases not prohibited hereunder granted to other
Persons not interfering in any material respect in the business of the Borrower
or any of its Subsidiaries;
     (m) so long as no Default or Event of Default shall have occurred and be
continuing under clause Section 9.01(h), attachment or judgment Liens;
     (n) Liens arising from precautionary Uniform Commercial Code financing
statement filings with respect to operating leases or consignment arrangements
entered into by the Borrower, or any of its subsidiaries in the ordinary course
of business;
     (o) Liens in favor of a banking institution arising by operation of law
encumbering deposits (including the right of set off) held by such banking
institutions incurred in the ordinary course of business and which are within
the general parameters customary in the banking industry;
     (p) Liens securing obligations in respect of trade letters of credit
covering the goods (or the documents of title in respect of such goods) financed
by such trade letters of credit and the proceeds and products thereof;
     (q) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;
     (r) Liens referred to in paragraphs (a) through (q) of this Section 8.01
with respect to extensions, renewals and replacements of obligations secured
thereby, provided that any such extension, renewal or replacement Lien shall be
limited to the property or

72



--------------------------------------------------------------------------------



 



assets covered by the Lien extended, renewed or replaced (other than after
acquired title in or on such property or assets and proceeds of the existing
collateral in accordance with the instrument creating such Lien) and that the
obligations secured by any such extension, renewal or replacement Lien shall be
in an amount not greater than the amount of the obligations secured by the Lien
extended, renewed or replaced (assuming that any unfunded commitments in respect
of such extended, renewed or replaced obligations have been fully funded);
     (s) Liens arising in connection with any Permitted Receivables Program (to
the extent the sale by the Borrower or the applicable Subsidiary of its accounts
receivable is deemed to give rise to a Lien in favor of the purchaser thereof in
such accounts receivable or the proceeds thereof);
     (t) Liens securing Synthetic Lease Obligations incurred to finance the
acquisition, construction or improvement of any fixed or capital assets acquired
by the Borrower or any Subsidiary after the Closing Date;
     (u) Liens on Equity Interests of a Person being acquired by the Borrower or
any Subsidiary as security for such purchaser’s deferred payment obligations
with respect thereto;
     (v) Liens (not otherwise permitted hereunder) which secure obligations in
an aggregate amount at any time outstanding (when aggregated with, at all times
following the Guaranty Release Date but without duplication, the aggregate
principal amount of all Indebtedness of the Subsidiaries of the Borrower
permitted by Section 8.03(h)) not to exceed 5% of Consolidated Total Assets; and
     (w) Liens on Equity Interests of any Subsidiary (not otherwise permitted
hereunder) which secure other Indebtedness of Holdings, the Borrower or any of
its Subsidiaries not prohibited hereunder; provided that the Administrative
Agent, for the benefit of the holders of the Obligations, shall have an equal
and ratable Lien on such Equity Interests pursuant to documentation (including
intercreditor provisions) reasonably satisfactory to the Administrative Agent.
8.02 Investments.
     Make any Investments, except:
     (a) Investments (including Acquisitions) in any Person (other than
Holdings); provided that (i) (both before and after giving effect to any such
Investment), there shall exist no Default or Event of Default, (ii) if any such
Investment is an Acquisition, such Acquisition shall be of assets or Equity
Interests of any Person engaged in a Similar Business, (iii) after giving effect
to any Acquisition on a Pro Forma Basis, the Borrower shall be in compliance
with Section 8.08(a), (b), and (c) and (iv) after giving effect to any
Acquisition (subject to the grace period provided for in Section 7.08(a)), the
Borrower shall be in compliance with Section 7.08(c);

73



--------------------------------------------------------------------------------



 



     (b) intercompany advances by the Borrower or any Subsidiary to Holdings to
fund payments of interest on Indebtedness (other than Disqualified Preferred
Stock) of Holdings or to fund payments of dividends on Disqualified Preferred
Stock issued by Holdings; provided, that, (i) any such Indebtedness or
Disqualified Preferred Stock is guaranteed by the Borrower, and (ii) the
proceeds received by Holdings from the issuance of such Indebtedness or
Disqualified Preferred Stock shall have been invested by Holdings in the
Borrower (or used to refinance in full Indebtedness (including Disqualified
Preferred Stock), the proceeds of which were previously invested in the
Borrower);
     (c) intercompany advances by the Borrower or any Subsidiary to Holdings to
fund payments and prepayments (whether optional or mandatory) of principal of,
Indebtedness (other than Disqualified Preferred Stock) of Holdings, and to fund
optional and mandatory redemptions in respect of Disqualified Preferred Stock
issued by Holdings, including the payment of any premium, penalty or accreted
value in connection therewith, provided that (i) any such Indebtedness or
Disqualified Preferred Stock is guaranteed by the Borrower and (ii) the
aggregate amount of such intercompany advances made pursuant to this
Section 8.02(c), together with the aggregate amount of dividends or
distributions made by the Borrower pursuant to Section 8.06(c), shall not, at
any time, exceed the sum of (y) the aggregate amount of investments made by
Holdings in the Borrower with the proceeds received by Holdings in respect of
any issuance of Indebtedness (including Disqualified Preferred Stock) by
Holdings which is so guaranteed by the Borrower and (z) the amount of any
premium, penalty or accreted value payable in connection with such payment,
prepayment or redemption; and
     (d) Investments by the Borrower or any Subsidiary in Holdings not permitted
by Section 8.02(b) or (c); provided that (i) no Default or Event of Default
shall have occurred and be continuing or result therefrom and (ii) the aggregate
amount of the sum (following the Closing Date) of (A) the aggregate amount of
Investments made by the Borrower or any Subsidiary in Holdings (other any
intercompany advances made by the Borrower or any Subsidiary pursuant to
Section 8.02(b) or (c)) plus (B) the Equity Interests of the Borrower
repurchased, redeemed, retired, acquired or otherwise receiving payments on
account of any return of capital by the Borrower plus (C) the amount of dividend
payments or distributions made by the Borrower in respect of its Equity
Interests (other than any dividends or distributions permitted by
Section 8.06(a), (b), or (c)), shall not exceed an aggregate amount equal to the
sum of $2,000,000,000 increased on a cumulative basis as of the end of each
fiscal quarter of the Borrower, commencing with the fiscal quarter ending
December 31, 2009 by an amount equal to 50% of Consolidated Net Income for the
fiscal quarter then ended (or, if such Consolidated Net Income for such fiscal
quarter is a deficit, less 50% of such deficit) plus an amount equal to 100% of
the proceeds from any issuances of Equity Interests by Holdings (provided the
proceeds from such issuance (or, without duplication, from any Equity Interests
or Indebtedness of Holdings purchased, redeemed or cancelled in conversion by
virtue of such issuance) are (or were) invested in the Borrower) subsequent to
the Closing Date plus 100% of the proceeds from any issuances of Indebtedness by
Holdings (provided that (i) such Indebtedness is not guaranteed by the Borrower
or any Subsidiary and (ii) the proceeds from such issuance (or, without
duplication, from any Equity Interests or

74



--------------------------------------------------------------------------------



 



Indebtedness of Holdings purchased, redeemed or cancelled in conversion by
virtue of such issuance) are (or were) invested in the Borrower) subsequent to
the Closing Date plus 100% of the proceeds from any issuance of Equity Interests
by the Borrower (or, without duplication, from any Equity Interests or
Indebtedness of the Borrower purchased, redeemed or cancelled in conversion by
virtue of such issuance) subsequent to the Closing Date.
8.03 Subsidiary Indebtedness.
     After the Guaranty Release Date, permit any Subsidiary to create, incur,
assume or suffer to exist any Indebtedness, except:
     (a) Indebtedness under the Loan Documents;
     (b) Indebtedness issued to the Borrower or any other Subsidiary;
     (c) Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets (including Capital
Lease Obligations), and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that such Indebtedness is incurred prior to or within 180 days after
such acquisition or the completion of such construction or improvement;
     (d) Indebtedness of any Subsidiary incurred in connection with the issuance
of any surety bonds, letters of credit or other similar bonds in the ordinary
course of business;
     (e) Indebtedness of the Subsidiaries arising in connection with the
Permitted Receivables Programs;
     (f) Synthetic Lease Obligations of any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets acquired
by such Subsidiary subsequent to the Closing Date;
     (g) any Guarantee provided by any Subsidiary to support Indebtedness of
Holdings, the Borrower or any other Subsidiary; provided that any such
Subsidiary shall also be a Guarantor hereunder (whether or not the Guaranty
Release Date has occurred); and
     (h) Indebtedness, other than pursuant to the foregoing provisions of this
Section 8.03, in an aggregate amount at any one time outstanding, together with
(but without duplication of) the aggregate amount of Indebtedness secured by
Liens permitted by Section 8.01(v), not to exceed 5% of Consolidated Total
Assets.
8.04 Fundamental Changes.
     With respect solely to the Borrower, (i) merge, consolidate, liquidate,
amalgamate, wind up or dissolve with or into another Person, or (ii) convey,
sell, lease, assign, transfer or otherwise

75



--------------------------------------------------------------------------------



 



dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its property, business or assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:
     (a) any Person may merge into or consolidate with the Borrower in a
transaction in which the Borrower is the surviving Person if no Event of Default
or Default shall have occurred and be continuing or would occur immediately
after giving effect thereto;
     (b) the Borrower may make any conveyance, sale, assignment or disposition
of assets not prohibited by Section 8.05; and
     (c) Holdings may merge into or consolidate with the Borrower; provided that
(i) the Borrower shall provide written notice to the Administrative Agent prior
to such merger or consolidation and (ii) to the extent Holdings is the surviving
Person, Holdings shall assume contemporaneously with such merger or
consolidation all of the obligations of the Borrower under this Agreement and
the other Loan Documents pursuant to documentation reasonably satisfactory to
the Administrative Agent. Following any merger pursuant to this Section 8.04(c),
all references to “Holdings” and to the “Borrower” shall be read as references
to the Person surviving the merger.
8.05 Limitation on Sale of Assets.
     Convey, sell, lease, assign, transfer or otherwise dispose of any of its
property, business or assets (including, without limitation, receivables and
leasehold interests), whether now owned or hereafter acquired, except:
     (a) the sale or other disposition of obsolete, surplus or worn out property
in the ordinary course of business;
     (b) the sale, lease, transfer or exchange of inventory in the ordinary
course of business;
     (c) transfers resulting from any casualty or condemnation of property or
assets;
     (d) intercompany sales or transfers of assets made in the ordinary course
of business;
     (e) licenses, leases or subleases of tangible property in the ordinary
course of business;
     (f) any consignment arrangements or similar arrangements for the sale of
assets in the ordinary course of business;
     (g) the sale or discount of overdue accounts receivable arising in the
ordinary course of business, but only in connection with the compromise or
collection thereof;

76



--------------------------------------------------------------------------------



 



     (h) the sale of receivables in connection with any Permitted Receivables
Program;
     (i) licensing and cross-licensing arrangements involving technology or
other intellectual property of the Borrower or a Subsidiary in the ordinary
course of business;
     (j) sales, transfers or other dispositions of any or all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or any Subsidiary of
the Borrower;
     (k) in addition to those permitted by any other clause of this
Section 8.05, conveyances, sales, leases, assignments, transfers or other
dispositions of any of its property, business or assets provided, that the
aggregate value of all such assets conveyed, sold, leased, assigned, transferred
or otherwise disposed of pursuant to this Section 8.05(k) shall not exceed the
Post-Closing Net Asset Investment Amount; and
     (l) the conveyance, sale, assignment or other disposition of assets, in
addition to those permitted by any other clause of this Section 8.05, provided,
that the aggregate value of all such assets conveyed, sold, assigned or
otherwise disposed of pursuant to this Section 8.05(l) during the term of this
Agreement shall not exceed 7.5% of the Consolidated Total Assets plus an amount
equal to the Pre-Closing Net Asset Investment Amount.
8.06 Restricted Payments.
     Declare or make, directly or indirectly, any Restricted Payment, except
that:
     (a) the Borrower may declare and make dividend payments or other
distributions payable solely in the common stock or other Equity Interests of
the Borrower;
     (b) the Borrower may declare and make dividend payments or other
distributions in respect of its Equity Interests to fund payments of interest on
Indebtedness (other than Disqualified Preferred Stock) of Holdings, or to fund
payments of dividends on Disqualified Preferred Stock issued by Holdings;
provided, that, (i) any such Indebtedness or Disqualified Preferred Stock is
guaranteed by the Borrower, and (ii) the proceeds received by Holdings from the
issuance of such Indebtedness or Disqualified Preferred Stock shall have been
invested by Holdings in the Borrower (or used to refinance in full Indebtedness
(including any Disqualified Preferred Stock), the proceeds of which were
previously invested in the Borrower);
     (c) the Borrower may declare and make dividend payments or other
distributions in respect of its Equity Interests to fund payments and
prepayments (whether optional or mandatory) of principal of Indebtedness (other
than Disqualified Preferred Stock) of Holdings, and to fund payments of optional
and mandatory redemptions in respect of Disqualified Preferred Stock issued by
Holdings, including the payment of any premium, penalty or accreted value in
connection therewith, provided that (i) any such Indebtedness or Disqualified
Preferred Stock is guaranteed by the Borrower and (ii) the aggregate amount of
such dividends and distributions made under this Section 8.06(c),

77



--------------------------------------------------------------------------------



 



together with the aggregate amount of intercompany advances made by the Borrower
or any Subsidiary to Holdings pursuant to Section 8.02(c), shall not, at any
time, exceed the sum of (y) the aggregate amount of investments made by Holdings
in the Borrower with the proceeds received by Holdings in respect of any
issuance of Indebtedness (including Disqualified Preferred Stock) by Holdings
which is so guaranteed by the Borrower and (z) the amount of any premium,
penalty or accreted value payable in connection with such payment, prepayment or
redemption;
     (d) the Borrower may otherwise purchase, redeem, retire, acquire, or
otherwise make any payment on account of any return of capital in respect of,
directly or indirectly, its own Equity Interests and may declare and make
dividend payments or other distributions thereon (whether in cash, securities or
property); provided that (i) no Default or Event of Default shall have occurred
and be continuing or result therefrom and (ii) the aggregate amount of the sum
(following the Closing Date) of (A) the Equity Interests of the Borrower
repurchased, redeemed, retired, acquired or otherwise receiving payments on
account of any return of capital by the Borrower plus (B) the amount of dividend
payments or distributions made by the Borrower in respect of its Equity
Interests (other than any dividend or distribution made pursuant to
Section 8.06(a), (b) or (c)) plus (C) the aggregate amount of Investments made
by the Borrower or any Subsidiary in Holdings (other than any intercompany
advances made by the Borrower or any Subsidiary pursuant to Section 8.02(b) or
(c)), shall not exceed an aggregate amount equal to the sum of $2,000,000,000
increased on a cumulative basis as of the end of each fiscal quarter of the
Borrower, commencing with the fiscal quarter ending December 31, 2009 by an
amount equal to 50% of Consolidated Net Income for the fiscal quarter then ended
(or, if such Consolidated Net Income for such quarter is a deficit, less 50% of
such deficit) plus an amount equal to 100% of the proceeds from any issuances of
Equity Interests by Holdings (provided the proceeds from such issuance (or,
without duplication, from any Equity Interests or Indebtedness of Holdings
purchased, redeemed or cancelled in conversion by virtue of such issuance) are
(or were) invested in the Borrower) subsequent to the Closing Date plus 100% of
the proceeds from any issuances of Indebtedness by Holdings (provided that
(i) such Indebtedness is not guaranteed by the Borrower and (ii) the proceeds
from such issuance (or, without duplication, from any Equity Interests or
Indebtedness of Holdings purchased, redeemed or cancelled in conversion by
virtue of such issuance) are (or were) invested in the Borrower) subsequent to
the Closing Date plus 100% of the proceeds from any issuances of Equity
Interests by the Borrower (or, without duplication, from any Equity Interests or
Indebtedness of the Borrower purchased, redeemed or cancelled in conversion by
virtue of such issuance) subsequent to the Closing Date;
     (e) any Subsidiary may purchase, redeem, retire, acquire, or otherwise make
any payment on account of any return of capital in respect of directly or
indirectly, any of its Equity Interests; and
     (f) any Subsidiary may declare and make dividend payments or other
distributions on or in respect of its Equity Interests (whether in cash,
securities or property); provided that solely in the case of any dividend or
distribution payable on or in respect of any class or series of Equity Interests
issued by a Non-Wholly Owned

78



--------------------------------------------------------------------------------



 



Subsidiary, the Borrower or any other Subsidiary receives at least its pro rata
share of such dividend or distribution in accordance with its Equity Interests
in such class or series of Equity Interests, if any.
8.07 Transactions with Affiliates.
     (a) Enter into any transaction, including, without limitation, any
purchase, sale, lease or exchange of property or the rendering of any service,
with any Affiliate (other than the Borrower or any Subsidiary) unless such
transaction is (i) not otherwise prohibited under this Agreement and (ii) upon
fair and reasonable terms no less favorable to the Borrower or such Subsidiary,
as the case may be, than it would obtain in a comparable arm’s length
transaction with a Person which is not an Affiliate.
     (b) In addition, notwithstanding the foregoing, the Borrower and its
Subsidiaries shall be entitled to make the following payments and/or to enter
into the following transactions:
     (i) the payment of reasonable and customary fees and reimbursement of
expenses payable to directors of the Borrower and Holdings or to any Plan, Plan
administrator or Plan trustee;
     (ii) loans and advances to directors, officers and employees to the extent
not prohibited by Section 8.02;
     (iii) the arrangements with respect to the procurement of services of
directors, officers, independent contractors, consultants or employees in the
ordinary course of business and the payment of reasonable fees in connection
therewith;
     (iv) transactions with Holdings not prohibited by this Agreement; and
     (v) payments to directors and officers of the Borrower and its Subsidiaries
in respect of the indemnification of such Persons in such respective capacities
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements, as the
case may be, pursuant to the Organization Documents or other corporate action of
the Borrower or its Subsidiaries, respectively, or pursuant to applicable law.
8.08 Financial Covenants.
     (a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than 3.0 to 1.0
     (b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as
of the end of any fiscal quarter of the Borrower to be greater than 4.00 to
1.00.
     (c) Consolidated Senior Leverage Ratio. Permit the Consolidated Senior
Leverage Ratio as of the end of any fiscal quarter of the Borrower to be greater
than 3.50 to 1.0.

79



--------------------------------------------------------------------------------



 



8.09 Intentionally Omitted.
8.10 Borrower Equity Interests.
     Holdings hereby agrees that it shall not create, incur, assume or suffer to
exist any Lien upon the Equity Interests in the Borrower other than Liens on
Equity Interests in the Borrower which secure Indebtedness of Holdings, the
Borrower or any of its Subsidiaries not prohibited hereunder, provided that the
Administrative Agent, for the benefit of the holders of the Obligations, shall
have an equal and ratable Lien on such Equity Interests pursuant to
documentation (including intercreditor provisions) reasonably satisfactory to
the Administrative Agent.
8.11 Holdings.
     (a) Holdings shall not have outstanding or acquire any Investment in any
Person other than (i) Investments in the Equity Interests of the Borrower and
Cash Equivalents and (ii) Investments in any trust related to issuance of
Indebtedness or Equity Interests.
     (b) Holdings shall not engage in any business activity or own any assets
other than (i) its ownership and voting of the Equity Interests of the Borrower
and any trust related to any Indebtedness or Equity Interests, (ii) the
negotiation, execution, delivery of, and the performance of its obligations
under the Loan Documents to which it is a party and any instruments, documents
or other agreements related to such Indebtedness or Equity Interests, (iii) cash
and Cash Equivalents, (iv) any other Investments not prohibited by
Section 8.11(a), (v) a guarantee of Indebtedness or other obligations of the
Borrower or any of its Subsidiaries, provided that the guaranty of Holdings
hereunder ranks at least pari passu in priority of payment with the guarantee of
such other Indebtedness or other obligations and (vi) its incurrence of any
Indebtedness and its performance of any obligations in connection therewith.
ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES
9.01 Events of Default.
     Any of the following shall constitute an Event of Default:
     (a) Non-Payment. The Borrower or any other Loan Party shall fail to pay any
principal of any Loan or any L/C Obligation when due in accordance with the
terms thereof or hereof; or the Borrower or any Loan Party shall fail to pay any
interest on any Loan or on any L/C Obligation, or any other amount payable
hereunder or under any other Loan Document, within five days after any such
interest or other amount becomes due in accordance with the terms thereof or
hereof;
     (b) Representations and Warranties. Any representation or warranty made or
deemed made by the Borrower or any other Loan Party herein or in any other Loan
Document or which is contained in any certificate, document or financial or
other statement furnished by it at any time under or in connection with this
Agreement or any

80



--------------------------------------------------------------------------------



 



such other Loan Document shall prove to have been incorrect in any material
respect on or as of the date made or deemed made;
     (c) Specific Covenants. The Borrower or any other Loan Party shall default
in the observance or performance of any agreement contained in Article VIII,
Section 7.03(a) or Section 4.01;
     (d) Other Defaults. The Borrower or any other Loan Party shall default in
the observance or performance of any other agreement contained in this Agreement
or any other Loan Document (other than as provided in paragraphs (a) through
(c) of this Section), and such default shall continue unremedied for a period of
30 days after notice thereof from the Administrative Agent;
     (e) Cross-Default. Holdings, the Borrower or any of its Subsidiaries shall
(i) default (x) in any payment of principal of or interest of any Indebtedness
(other than the Loans, the L/C Obligations and any intercompany debt) or Swap
Contract Obligations or (y) in the payment of any Guarantee (excluding any
guaranties of the Obligations), beyond the period of grace, if any, provided in
the instrument or agreement under which such Indebtedness, Swap Contract
Obligation or Guarantee was created; or (ii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness, Swap Contract Obligation or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness or beneficiary or beneficiaries of such Guarantee (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or such Guarantee to become payable; provided,
however, that no Default or Event of Default shall exist under this paragraph
unless (i) the aggregate amount of Indebtedness, Swap Contract Obligations
and/or Guarantees in respect of which any default or other event or condition
referred to in this paragraph shall have occurred shall be equal to at least the
Threshold Amount and (ii) such default (if other than a payment default or a
default that has resulted in acceleration of such other Indebtedness) continues
for a period in excess of 10 days;
     (f) Insolvency Proceedings, Etc. (i) Holdings, the Borrower or any of its
Subsidiaries (other than any Immaterial Subsidiary) shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or
Holdings, the Borrower or any of its Subsidiaries (other than any Immaterial
Subsidiary) shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against Holdings, the Borrower or any of its
Subsidiaries (other than Immaterial Subsidiaries) any case, proceeding or other
action of a nature referred to in clause (i)

81



--------------------------------------------------------------------------------



 



above which (A) results in the entry of an order for relief or any such
adjudication or appointment or (B) remains undismissed, undischarged or unbonded
for a period of 60 days; or (iii) there shall be commenced against Holdings,
Borrower or any of its Subsidiaries (other than any Immaterial Subsidiary) any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or (iv) Holdings, the Borrower or any of
its Subsidiaries (other than any Immaterial Subsidiary) shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) Holdings,
the Borrower or any of its Subsidiaries (other than any Immaterial Subsidiary)
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due;
     (g) ERISA. (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any violation of the minimum funding standards under Section 412 or 430 of
the Code or Sections 302 or 303 of ERISA, whether or not waived, shall exist
with respect to any Plan or any Lien in favor of the PBGC or a Plan shall arise
on the assets of the Borrower or any ERISA Affiliate (iii) a Reportable Event
shall occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Required Lenders,
reasonably likely to result in the termination of such Plan for purposes of
Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes of
Title IV of ERISA, (v) the Borrower or any ERISA Affiliate shall, or in the
reasonable opinion of the Required Lenders is likely to, incur any liability in
connection with a withdrawal from, or the Insolvency or Reorganization of, a
Multiemployer Plan or (vi) any other similar event or condition shall occur or
exist with respect to a Plan that is not in the ordinary course; and in each
case in clauses (i) through (vi) above, such event or condition, together with
all other such events or conditions, if any, could reasonably be expected to
have a Material Adverse Effect;
     (h) Judgments. One or more judgments or decrees shall be entered against
Holdings, the Borrower or any of its Subsidiaries involving in the aggregate a
liability (not paid or fully covered by insurance (which coverage has been
acknowledged by the appropriate insurers)) of the Threshold Amount or more, and
all such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 60 days from the entry thereof;
     (i) Guarantee. The Guarantee of any Loan Party under the Loan Documents
shall be held in any judicial proceeding to be unenforceable or invalid or shall
cease for any reason to be in full force and effect (unless released by the
Administrative Agent at the direction of all of the Lenders or as otherwise
permitted under this Agreement or the other Loan Documents), in each case, such
that the result would be that the Borrower and its Subsidiaries would no longer
be in compliance with Section 7.08(c), or any Loan

82



--------------------------------------------------------------------------------



 



Party or any Person acting on behalf of any Loan Party, shall deny or disaffirm
its obligations under such Guarantee; or
     (j) Change of Control. There shall have occurred a Change of Control.
Each notice given with respect to the occurrence of any Default or Event of
Default shall be accompanied by a statement of a Responsible Officer setting
forth details of the occurrence referred to therein and stating what action the
Borrower proposes to take with respect thereto.
9.02 Remedies Upon Event of Default.
     If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans and any obligation
of each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon
such commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
     (c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
     (d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents and applicable law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
9.03 Application of Funds.
     After the exercise of remedies provided for in Section 9.02 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 9.02), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:

83



--------------------------------------------------------------------------------



 



     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and each L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and each L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, the Unreimbursed
Amounts and other Obligations, ratably among the Lenders and the L/C Issuers in
proportion to the respective amounts described in this clause Third payable to
them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Unreimbursed Amounts and breakage, termination or
other payments, any amounts owing under or in respect of any Swap Contracts
between any Loan Party and any Lender or any Affiliate of a Lender, amounts due
under any Treasury Management Agreement between any Loan Party and any Lender or
any Affiliate of a Lender, and to the Administrative Agent for the account of
the applicable L/C Issuer, to Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit, ratably among
the Lenders and the L/C Issuers in proportion to the respective amounts
described in this clause Fourth held by them; and
     Last, the balance, if any, after all of the Obligations have been paid in
full in cash, to the Borrower or as otherwise required by Law.
     Subject to Section 2.03(c), amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
ARTICLE X
ADMINISTRATIVE AGENT
10.01 Appointment and Authority.
     Each of the Lenders and the L/C Issuers hereby irrevocably appoint Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and neither the Borrower nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions.

84



--------------------------------------------------------------------------------



 



10.02 Rights as a Lender.
     The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
10.03 Exculpatory Provisions.
     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or an L/C Issuer.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the

85



--------------------------------------------------------------------------------



 



performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article V or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
10.04 Reliance by Administrative Agent.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
10.05 Delegation of Duties.
     The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub agents appointed by the Administrative Agent. The
Administrative Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such sub
agent and to the Related Parties of the Administrative Agent and any such sub
agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
10.06 Resignation of Administrative Agent.
     (a) The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuers and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, with the
consent of the Borrower (not to be unreasonably withheld), unless an Event of
Default shall have occurred and is continuing, in which case the consent of the
Borrower shall not be required, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and

86



--------------------------------------------------------------------------------



 



the L/C Issuers, appoint a successor Administrative Agent meeting the
qualifications set forth above subject to the consent of the Borrower (not to be
unreasonably withheld), unless an Event of Default shall have occurred and is
continuing, in which case the consent of the Borrower shall not be required;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment or has been
approved by the Borrower and the Lenders, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of Lenders or the
L/C Issuer under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and each L/C Issuer directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
     (b) The Administrative Agent agrees that in the event it shall fail, in its
capacity as a Lender hereunder, to fund its portion of any Borrowing within
three Business Days of the date on which it shall have been required to fund
same, unless such obligation is the subject of a good faith dispute of which the
Borrower has received written notice, for so long as the Administrative Agent
has not funded its portion of such Borrowing, it shall cooperate in good faith
with efforts initiated by the Required Lenders to replace it with a successor
administrative agent that is satisfactory to the Required Lenders and, unless an
Event of Default shall have occurred and is continuing, the Borrower (including
resigning in connection with such replacement).
     (c) Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as an L/C Issuer and Swing
Line Lender. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the resigning Administrative
Agent as an L/C Issuer and the Swing Line Lender, (b) the resigning
Administrative Agent shall be discharged from all of its respective duties and
obligations as an L/C Issuer and the Swing Line Lender hereunder or under the
other Loan Documents, and (c) the other L/C Issuers shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
L/C Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

87



--------------------------------------------------------------------------------



 



10.07 Non Reliance on Administrative Agent and Other Lenders.
     Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
10.08 No Other Duties, Etc.
     Anything herein to the contrary notwithstanding, none of the Syndication
Agent, Joint Book Running Managers or Joint Lead Arrangers listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender, an L/C Issuer or the Swing
Line Lender hereunder.
10.09 Administrative Agent May File Proofs of Claim.
     In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, any L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the applicable L/C Issuer,
to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses,

88



--------------------------------------------------------------------------------



 



disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
any L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.
10.10 Guaranty Matters.
     The Lenders and the L/C Issuers irrevocably authorize the Administrative
Agent to release any Guarantor from its obligations under the Guaranty (i) if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder, (ii) if requested by the Borrower pursuant to Section 7.08(b), or
(iii) following the Guaranty Release Date.
ARTICLE XI
MISCELLANEOUS
11.01 Amendments, Etc.
     No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:
     (a) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 2.06 or Section 9.02) without the
written consent of such Lender;
     (b) postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) without the written consent
of each Lender directly affected thereby;
     (c) reduce the principal of, or the rate of interest specified herein on,
any Loan or any Unreimbursed Amount, or (subject to clause (iv) of the second
proviso to this Section 11.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest or Letter of Credit Fees
at the Default Rate;
     (d) amend Section 1.08 or the definition of “Alternative Currency” without
the written consent of each L/C Issuer;

89



--------------------------------------------------------------------------------



 



     (e) amend Section 2.13 in a manner that would alter the pro rata sharing of
payment required thereby without the written consent of each Lender;
     (f) prior to the Guaranty Release Date, release all or substantially all of
the Guarantors from its or their obligations under the Loan Documents without
the written consent of each Lender directly affected thereby; or
     (g) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender (it being understood and agreed that notwithstanding this
clause (f), with only the consent of the Required Lenders, (i) additional
tranches of loans may be added hereunder and included in the determination of
the Required Lenders and (ii) this Section 11.01 may be amended to permit class
voting in connection with such tranches);
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of the applicable L/C Issuer under
this Agreement or any Issuer Document relating to any Letter of Credit issued or
to be issued by it; (ii) no amendment, waiver or consent shall, unless in
writing and signed by the Swing Line Lender in addition to the Lenders required
above, affect the rights or duties of the Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; and (iv) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (i) the Commitment of such Defaulting Lender may not be increased or
extended without the consent of such Defaulting Lender, (ii) any date fixed by
this Agreement or any other Loan Document for the payment (excluding mandatory
prepayments) of principal or interest due to a Defaulting Lender may not be
postponed without (A) the consent of such Defaulting Lender or (B) in connection
with the extension of payments of principal or interest which impact all
Lenders, the consent of all other Lenders entitled to vote, (iii) the principal
of, and the rate of interest specified herein on, any Loan or Unreimbursed
Amount due to a Defaulting Lender may not be reduced without (A) the consent of
such Defaulting Lender or (B) in connection with a reduction of the rate of
interest specified herein on any Loan or Unreimbursed Amount which impacts all
Lenders, the consent of all other Lenders entitled to vote or (iv) this last
sentence of Section 11.01 shall not be amended without the consent of any Lender
that is a Defaulting Lender at the time of such amendment.
11.02 Notices; Effectiveness; Electronic Communication.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by

90



--------------------------------------------------------------------------------



 



telecopier as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
     (i) if to the Borrower, the Administrative Agent, any L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. The Lenders and the L/C Issuers agree that
the Administrative Agent may deliver notices and other communications to the
Lenders and the L/C Issuers hereunder by electronic communication (including e
mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any L/C Issuer pursuant to Article II if such Lender or such L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications from the Administrative Agent to the Lenders and the L/C Issuers
sent to an e mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
ANY MATERIALS AND/OR INFORMATION MADE AVAILABLE TO THE AGENT PARTIES BY THE
BORROWER (THE “BORROWER MATERIALS”) OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR

91



--------------------------------------------------------------------------------



 



STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender, any L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s transmission or the Administrative
Agent’s transmission of the items delivered by the Borrower to the
Administrative Agent pursuant to Section 7.01, Section 7.02 or Section 7.03 or
any other materials and/or information delivered at the request of the Borrower
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses result from the gross negligence or willful misconduct
of such Agent Party; provided, however, that in no event shall any Agent Party
have any liability to the Borrower, any Lender, any L/C Issuer or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).
     (d) Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.
     (e) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Revolving Loan Notices and Swing
Line Loan Notices) from a Responsible Officer of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
11.03 No Waiver; Cumulative Remedies.
     No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

92



--------------------------------------------------------------------------------



 



11.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Borrower shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by the
applicable L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder,
(iii) all reasonable out of pocket expenses incurred by the Administrative
Agent, any Lender or any L/C Issuer (including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or any L/C
Issuer), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out of pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit, and (iv) any civil penalty or fine imposed upon the
Administrative Agent, any Lender or any L/C Issuer, and all reasonable costs and
expenses (including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or any L/C Issuer) incurred in
connection with the defense thereof, as a result of any conduct of the Borrower
that violates a sanction enforced by the United States Treasury Department
Office of Foreign Assets Control.
     (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender, each Joint Lead Arranger, each Joint Book
Running Manager, the Syndication Agent and each L/C Issuer, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
and shall indemnify and hold harmless each Indemnitee from all reasonable fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent and
its Related Parties only, the administration of this Agreement and the other
Loan Documents and/or the syndication of the facilities contemplated by this
Agreement, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the applicable L/C Issuer to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), and (iii) any violation of, noncompliance with or liability under,
any Environmental Law applicable to the operations of the Borrower, any of its
Subsidiaries or any of the Properties (all the foregoing, collectively, the
“indemnified liabilities”), it being understood that the Borrower shall have an
obligation hereunder to any Lender, the L/C Issuer or the Administrative Agent
with respect to any indemnified liabilities

93



--------------------------------------------------------------------------------



 



incurred by the Administrative Agent, any L/C Issuer or any Lender as a result
of any Materials of Environmental Concern that are first manufactured, emitted,
generated, treated, released, spilled, stored or disposed of on, at or from any
property or any violation of any Environmental Law, which in any case first
occurs on or with respect to such property (x) after the property is transferred
to the Administrative Agent, any L/C Issuer or any Lender or their successors or
assigns by foreclosure sale, deed in lieu of foreclosure, or similar transfer
or, following such transfer and (y) in connection with, but prior to, the sale,
leasing or other transfer of such property by the Administrative Agent, any L/C
Issuer, or any Lender or their successors or assigns to one or more third
parties; provided, however, that the Borrower shall have no obligation hereunder
to an Indemnitee with respect to otherwise indemnified liabilities arising from
the gross negligence or willful misconduct of such Indemnitee, or with respect
to otherwise indemnified liabilities following the sale, leasing or other
transfer of such property to one or more third parties.
     (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent, any L/C Issuer
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent, such L/C Issuer or such Related Party, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent or any L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent or any L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, the Loan Parties shall not assert, and hereby waive, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems to the extent permitted by
this Agreement or the other Loan Documents or the transactions contemplated
hereby or thereby.
     (e) Indemnification of Agent by Lenders. To the extent required by any
applicable Law, the Administrative Agent may withhold from any payment to any
Lender or L/C Issuer an amount equivalent to any applicable withholding Taxes.
If the Internal Revenue Service or any other Governmental Authority of the
United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold Taxes from amounts paid to or for the account of
any Lender or L/C Issuer (because the appropriate form was not delivered, was
not properly executed, or because such Lender or L/C Issuer failed to notify the
Administrative Agent of a change in circumstances which rendered the exemption
from, or reduction of, withholding Taxes ineffective, or for any other reason),
or the Administrative Agent has paid over to the Internal

94



--------------------------------------------------------------------------------



 



Revenue Service or other Governmental Authority applicable withholding Taxes
relating to a payment to a Lender or L/C Issuer but no deduction has been made
from such payment, such Lender or L/C Issuer shall indemnify and hold the
Administrative Agent harmless for all amounts paid, directly or indirectly, by
the Administrative Agent, as Taxes or otherwise, including penalties and
interest, and including any Taxes imposed by any jurisdiction on the amounts
payable to the Administrative Agent under this Section 11.04, together with all
costs and expenses (including attorneys fees and expenses). The obligation of
the Lenders and any L/C Issuer under this subsection shall survive the payment
of all Obligations and the resignation or replacement of the Administrative
Agent
     (f) Payments. All amounts due under this Section 11.04 shall be payable not
later than ten Business Days after demand therefor.
     (g) Survival. The agreements in this Section 11.04 shall survive the
resignation of the Administrative Agent and any L/C Issuer, the replacement of
any Lender, the termination of the Aggregate Revolving Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
11.05 Payments Set Aside.
     To the extent that any payment by or on behalf of the Borrower is made to
the Administrative Agent, any L/C Issuer or any Lender, or the Administrative
Agent, any L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
such L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and each L/C Issuer severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders and each L/C Issuer
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.
11.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, except pursuant to a merger or
consolidation permitted by Section 8.04(c), and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of

95



--------------------------------------------------------------------------------



 



subsection (d) of this Section, (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that
     (i) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender, the aggregate
amount of the Revolving Commitment (which for this purpose includes Revolving
Loans outstanding thereunder) or, if the Revolving Commitments are not then in
effect, the outstanding principal balance of the Revolving Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, that after giving effect to any
assignment of Revolving Commitments, so long as no Event of Default has occurred
and is continuing, neither the assignor nor the assignee shall have a Revolving
Commitment (if it has any Revolving Commitment) of less than $10,000,000 unless
the Borrower otherwise consents;
     (ii) any assignment must be approved by the Administrative Agent, all L/C
Issuers, and the Swing Line Lender (each such consent not to be unreasonably
withheld or delayed), unless the Person that is the proposed assignee is itself
a Lender (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee); and
     (iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the

96



--------------------------------------------------------------------------------



 



extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by each of the Borrower and the L/C Issuers at any
reasonable time and from time to time upon reasonable prior notice. In addition,
at any time that a request for a consent for a material or substantive change to
the Loan Documents is pending, any Lender may request and receive from the
Administrative Agent a copy of the Register.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also

97



--------------------------------------------------------------------------------



 



shall be entitled to the benefits of Section 11.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.13 as though it were
a Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01, 3.04 or 3.05 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender and the participation is recorded in a register maintained by the
applicable Lender in the same manner as an assignment.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) [Intentionally Omitted].
     (h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America or any other L/C Issuer assigns all of its Commitment and Loans
pursuant to subsection (b) above, (i) Bank of America or any such L/C Issuer
may, upon 30 days’ notice to the Borrower and the Lenders, resign as an L/C
Issuer and/or (ii) Bank of America may, upon 30 days’ notice to the Borrower,
resign as Swing Line Lender. In the event of any such resignation as an L/C
Issuer or Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America or any other L/C Issuer as an
L/C Issuer or the resignation of Bank of America as Swing Line Lender, as the
case may be. If Bank of America or any other L/C Issuer resigns as an L/C
Issuer, it shall retain all the rights, powers, privileges and duties of an L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as an L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to fund risk participations in outstanding
Swing Line Loans pursuant to Section 2.04(c). Upon the appointment of a
successor L/C Issuer and/or Swing Line Lender, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer or Swing Line Lender, as the case may be, and (b) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America or such other L/C Issuer, as
the case may be, to effectively assume the obligations of Bank of America with
respect to such Letters of Credit.

98



--------------------------------------------------------------------------------



 



     (i) Participant Register. Each Lender that sells a participation shall
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
11.07 Treatment of Certain Information; Confidentiality.
     Each of the Administrative Agent, the Lenders and the L/C Issuers agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.14(c) or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.
     For purposes of this Section, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the Closing Date, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
     Each of the Administrative Agent, the Lenders and the L/C Issuers
acknowledges that (a) the Information may include material non public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non public
information and (c) it will handle such material non public information in
accordance with applicable Law, including Federal and state securities Laws.

99



--------------------------------------------------------------------------------



 



11.08 Right of Setoff.
     Upon any amount becoming due and payable by the Borrower hereunder (whether
at stated maturity, by acceleration or otherwise), each Lender, each L/C Issuer
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender, such L/C Issuer or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower or such Loan Party
are owed to a branch or office of such Lender or such L/C Issuer different from
the branch or office holding such deposit or obligated on such Indebtedness. The
rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have. Each Lender and each L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
11.09 Interest Rate Limitation.
     Notwithstanding anything to the contrary contained in any Loan Document,
the interest paid or agreed to be paid under the Loan Documents shall not exceed
the maximum rate of non usurious interest permitted by applicable Law (the
“Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
11.10 Counterparts; Integration; Effectiveness.
     This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature

100



--------------------------------------------------------------------------------



 



page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
11.11 Survival of Representations and Warranties.
     All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
11.12 Severability.
     If any provision of this Agreement or the other Loan Documents is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
11.13 Replacement of Lenders.
     (a) If any Lender requests compensation under Section 3.04, or (b) if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or 3.04(a) or (b), or (c) if any Lender is subject to illegality under
Section 3.02, or (d) if any Lender is a Defaulting Lender or (e) if any Lender
becomes a Nonconsenting Lender (as hereinafter defined), or (f) the rating of
any such Lender is dropped below BBB- or the equivalent by one of the Ratings
Agencies, then, in the case of clauses (a) through (e), the Borrower, and in the
case of clauses (d) and (f), the Administrative Agent, may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent or the
Borrower, as applicable, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which Eligible Assignee may be
another Lender, if a Lender accepts such assignment), provided that:
     (i) the Administrative Agent shall have received the assignment fee
specified in Section 11.06(b);
     (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents

101



--------------------------------------------------------------------------------



 



(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
     (iii) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
     (iv) such assignment does not conflict with applicable Laws;
     (v) in the event of a replacement of a Nonconsenting Lender or a Lender to
which the Borrower becomes obligated to pay additional amounts under one of the
sections described above, in order for the Borrower to be entitled to replace
such a Lender, such replacement must take place no later than 180 days after
(i) the date the Nonconsenting Lender shall have notified the Borrower and the
Administrative Agent of its failure to agree to any requested consent, waiver or
amendment or (ii) the Lender shall have demanded payment of additional amounts
under one of the sections described above, as the case may be. In the event that
(x) the Borrower or the Administrative Agent has requested the Lenders to
consent to a departure or waiver of any provisions of the Loan Documents or to
agree to any amendment thereto, (y) the consent, waiver or amendment in question
requires the agreement of all Lenders in accordance with the terms of
Section 11.01 and (z) the Required Lenders have agreed to such consent, waiver
or amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Nonconsenting Lender”; and
     (vi) in the event of a replacement of a Nonconsenting Lender, after giving
effect to the replacement of all Nonconsenting Lenders, all Lenders shall have
consented to the subject consent, waiver or amendment.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
11.14 Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL

102



--------------------------------------------------------------------------------



 



CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
11.16 Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other

103



--------------------------------------------------------------------------------



 



modification hereof or of any other Loan Document), the Borrower and each other
Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i)(A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, each Joint Lead Arranger, each
Joint Book Running Manager and the Syndication Agent are arm’s-length commercial
transactions between the Borrower, each other Loan Party and their respective
Affiliates, on the one hand, and the Administrative Agent, each Joint Lead
Arranger, each Joint Book Running Manager and the Syndication Agent, on the
other hand, (B) each of the Borrower and the other Loan Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower and each other Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii)(A) the
Administrative Agent, each Joint Lead Arranger, each Joint Book Running Manager
and the Syndication Agent each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower,
any other Loan Party or any of their respective Affiliates, or any other Person
and (B) neither the Administrative Agent, any Joint Lead Arranger, any Joint
Book Running Manager nor the Syndication Agent has any obligation to the
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, each Joint Lead Arranger, each Joint Book Running Manager
and the Syndication Agent and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower, the other Loan Parties and their respective Affiliates, and neither
the Administrative Agent, any Joint Lead Arranger, any Joint Book Running
Manager nor the Syndication Agent has any obligation to disclose any of such
interests to the Borrower, any other Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, the Borrower and each other
Loan Party hereby waives and releases any claims that it may have against the
Administrative Agent, each Joint Lead Arranger, each Joint Book Running Manager
and the Syndication Agent with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
11.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
11.18 USA PATRIOT Act Notice.
     Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107 56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the

104



--------------------------------------------------------------------------------



 



Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender reasonably requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.
11.19 Release of Guarantors.
     If on any date subsequent to the Closing Date, (a) (i) all of the
Subordinated Debt is rated Baa3 or better by Moody’s and BBB- or better by S&P
(or if either such entity ceases to rate the Subordinated Debt for reasons
outside of the control of the Borrower, the equivalent investment grade credit
rating from any other “nationally recognized statistical rating organization”
within the meaning of Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act selected
by the Borrower as a replacement agency) or (ii) the Borrower’s non-credit
enhanced senior unsecured debt is rated Baa2 or better by Moody’s and BBB or
better by S&P (or if either such entity ceases to rate the Borrower’s non-credit
enhanced senior unsecured debt for reasons outside of the control of the
Borrower, the equivalent investment grade credit rating from any other
“nationally recognized statistical rating organization” within the meaning of
Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act selected by the Borrower as a
replacement agency) and (b) no Default or Event of Default shall have occurred
and be continuing before and after giving effect thereto, then (i) the Guaranty
of each Subsidiary hereunder will be released if, upon such release, the
Guarantees under the documentation governing all other Indebtedness of the
Borrower would be concurrently released; provided that (1) in the event that all
such Guarantees of other Indebtedness of the Borrower are not concurrently
released then each Subsidiary whose Guarantee of other Indebtedness of the
Borrower was not concurrently released will Guarantee the Obligations on the
terms and conditions set forth in Article IV pursuant to the documentation and
within the time period required by Section 7.08 and (2) in the event that any
Subsidiary thereafter Guarantees any other Indebtedness of the Borrower (or if
any released Guarantee under any of the documentation governing any other
Indebtedness of the Borrower is reinstated or renewed), then, such Subsidiary
will Guarantee the Obligations on the terms and conditions set forth in
Article IV pursuant to the documentation and within the time period required by
Section 7.08 and (ii) no Subsidiary thereafter acquired or created will be
required to provide a Guaranty hereunder unless such Subsidiary Guarantees any
other Indebtedness of the Borrower.
     Notwithstanding the foregoing, if the ratings assigned to (i)(A) any of the
Subordinated Debt by any such rating agency should be or subsequently decline to
below Baa3 or BBB-, respectively and (B) the Borrower’s non-credit enhanced
senior unsecured debt should be or subsequently decline to below Baa2 or BBB,
respectively, or (ii) if the Borrower shall no longer be able to obtain ratings
with respect to its Subordinated Debt, due to repayment of the Subordinated Debt
or otherwise, the Borrower’s non-credit enhanced senior unsecured debt should be
or subsequently decline to below Baa2 or BBB, respectively, then the
Subsidiaries (other than those Subsidiaries excused pursuant to Section 7.08(b))
will Guarantee the Obligations on the terms and conditions set forth in
Article IV pursuant to the documentation and within the time period required by
Section 7.08(a), and from that date forward, the “Guaranty

105



--------------------------------------------------------------------------------



 



Release Date” shall be deemed not to have occurred until the conditions set
forth in clauses (a) and (b) above are satisfied once again.
     The Guaranty of Holdings will be released at such time as Holdings is
merged with and into the Borrower in accordance with the terms of
Section 8.04(c).
11.20 Judgment Currency.
     If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or any Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or such Lender, as the case
may be, against such loss. If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent or any Lender
in such currency, the Administrative Agent or such Lender, as the case may be,
agrees to promptly return the amount of any excess to the Borrower (or to any
other Person who may be entitled thereto under applicable law).
11.21 Waiver of Notice of Termination.
     Those Lenders party hereto which are also party to the Existing Credit
Agreement hereby waive any prior notice requirement under the Existing Credit
Agreement with respect to the termination of commitments thereunder and the
making of any prepayments thereunder.
11.22 Entire Agreement.
     THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Signature Pages Follow]

106



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

                  BORROWER:    
 
                L-3 COMMUNICATIONS CORPORATION,         a Delaware corporation  
 
 
           
 
  By:   /s/ Steven M. Post    
 
           
 
  Name:   Steven M. Post    
 
  Title:   Senior Vice President, Corporate Secretary and General Counsel    
 
                GUARANTORS:    
 
                L-3 COMMUNICATIONS HOLDINGS, INC.,         a Delaware
corporation    
 
           
 
  By:   /s/ Steven M. Post    
 
           
 
  Name:   Steven M. Post    
 
  Title:   Senior Vice President, Corporate Secretary and General Counsel    
 
                BROADCAST SPORTS INC.,         a Delaware corporation        
D.P. ASSOCIATES INC.,         a Virginia corporation         ELECTRODYNAMICS,
INC.,         an Arizona corporation         HENSCHEL INC.,         a Delaware
corporation         INTERNATIONAL RESOURCES GROUP LTD.,         a Delaware
corporation    
 
                INTERSTATE ELECTRONICS CORPORATION,         a California
corporation         L-3 CHESAPEAKE SCIENCES CORPORATION, a Maryland corporation
        L-3 COMMUNICATIONS ADVANCED LASER SYSTEMS TECHNOLOGY, INC.,         a
Florida corporation    
 
                L-3 COMMUNICATIONS AIS GP CORPORATION,         a Delaware
corporation    

 



--------------------------------------------------------------------------------



 



                  L-3 COMMUNICATIONS APPLIED SIGNAL AND IMAGE TECHNOLOGY, INC.,
        a Maryland corporation         L-3 COMMUNICATIONS AVIONICS SYSTEMS,
INC., a Delaware corporation         L-3 COMMUNICATIONS CINCINNATI ELECTRONICS
CORPORATION, an Ohio corporation         L-3 COMMUNICATIONS CRESTVIEW AEROSPACE
CORPORATION, a Delaware corporation         L-3 COMMUNICATIONS CYTERRA
CORPORATION, a Delaware corporation         L-3 COMMUNICATIONS DYNAMIC
POSITIONING AND CONTROL SYSTEMS, INC., a California corporation         L-3
COMMUNICATIONS ELECTRON TECHNOLOGIES, INC., a Delaware corporation         L-3
COMMUNICATIONS EO/IR, INC., a Florida corporation         L-3 COMMUNICATIONS
EOTECH, INC., a Delaware corporation         L-3 COMMUNICATIONS ESSCO, INC., a
Delaware corporation         L-3 COMMUNICATIONS FOREIGN HOLDINGS, INC., a
Delaware corporation         L-3 COMMUNICATIONS GENEVA AEROSPACE, INC., a Texas
corporation         L-3 COMMUNICATIONS INFRAREDVISION TECHNOLOGY CORPORATION, a
California corporation         L-3 COMMUNICATIONS INVESTMENTS INC., a Delaware
corporation         L-3 COMMUNICATIONS KLEIN ASSOCIATES, INC., a Delaware
corporation         L-3 COMMUNICATIONS MARIPRO, INC., a California corporation  
      L-3 COMMUNICATIONS MOBILE-VISION, INC., a New Jersey corporation        
L-3 COMMUNICATIONS NAUTRONIX HOLDINGS, INC., a Delaware corporation         L-3
COMMUNICATIONS NOVA ENGINEERING, INC., an Ohio corporation         L-3
COMMUNICATIONS SAFEVIEW, INC., a Delaware corporation    





--------------------------------------------------------------------------------



 



                  L-3 COMMUNICATIONS SECURITY AND DETECTION SYSTEMS, INC., a
Delaware corporation         L-3 COMMUNICATIONS SONOMA EO, INC., a California
corporation         L-3 COMMUNICATIONS TCS, INC., a Georgia corporation        
L-3 COMMUNICATIONS WESTWOOD CORPORATION, a Nevada corporation         L-3 FUZING
AND ORDNANCE SYSTEMS, INC., a Delaware corporation         L-3 G.A.
INTERNATIONAL, INC., a Florida corporation         L-3 GLOBAL COMMUNICATIONS
SOLUTIONS, INC., a Virginia corporation         L-3 SERVICES, INC., a Delaware
corporation    
 
                LINCOM WIRELESS, INC., a Delaware corporation    
 
                MICRODYNE COMMUNICATIONS TECHNOLOGIES INCORPORATED, a Maryland
corporation         MICRODYNE CORPORATION, a Maryland corporation        
MICRODYNE OUTSOURCING INCORPORATED, a Maryland corporation         PAC ORD INC.,
a Delaware corporation    
 
                POWER PARAGON, INC., a Delaware corporation    
 
                SPD ELECTRICAL SYSTEMS, INC., a Delaware corporation         SPD
SWITCHGEAR INC., a Delaware corporation    
 
                TITAN FACILITIES, INC., a Virginia corporation    
 
                TROLL TECHNOLOGY CORPORATION, a California corporation    
 
                WESCAM AIR OPS INC., a Delaware corporation    
 
                WESCAM HOLDINGS (US) INC., a Delaware corporation    





--------------------------------------------------------------------------------



 



             
 
  By:   /s/ Steven M. Post    
 
           
 
  Name:   Steven M. Post    
 
  Title:   Senior Vice President and Secretary of each of the foregoing entities
   
 
                L-3 COMMUNICATIONS INTEGRATED SYSTEMS L.P., a Delaware limited
liability partnership    
 
           
 
      By: L-3 COMMUNICATIONS AIS GP CORPORATION, as General Partner    
 
           
 
  By:   /s/ Steven M. Post    
 
           
 
  Name:   Steven M. Post    
 
  Title:   Senior Vice President and Secretary    
 
                L-3 COMMUNICATIONS GERMANY HOLDINGS, LLC         L-3
COMMUNICATIONS SHARED SERVICES, LLC         each a Delaware limited liability
company    
 
           
 
      By: L-3 COMMUNICATIONS CORPORATION, as Sole Member    
 
           
 
  By:   /s/ Steven M. Post    
 
           
 
  Name:   Steven M. Post    
 
  Title:   Senior Vice President, General Counsel and Corporate Secretary    
 
                L-3 COMMUNICATIONS VERTEX AEROSPACE LLC, a Delaware limited
liability company    
 
           
 
  By:   L-3 COMMUNICATIONS    
 
      INTEGRATED SYSTEMS, L.P., as Sole Member    
 
           
 
  By:   L-3 COMMUNICATIONS AIS GP    
 
      CORPORATION, as General Partner    
 
           
 
  By:   /s/ Steven M. Post    
 
           
 
  Name:   Steven M. Post    
 
  Title:   Senior Vice President and Secretary    





--------------------------------------------------------------------------------



 



                  L-3 COMMUNICATIONS FLIGHT CAPITAL LLC,         L-3
COMMUNICATIONS FLIGHT INTERNATIONAL AVIATION LLC,         L-3 COMMUNICATIONS
VECTOR INTERNATIONAL AVIATION LLC,         each a Delaware limited liability
company    
 
           
 
  By:   L-3 COMMUNICATIONS VERTEX    
 
      AEROSPACE LLC, as Sole Member    
 
           
 
  By:   L-3 COMMUNICATIONS INTEGRATED    
 
      SYSTEMS L.P., as Sole Member    
 
           
 
  By:   L-3 COMMUNICATIONS AIS GP    
 
      CORPORATION, as General Partner    
 
           
 
  By:   /s/ Steven M. Post    
 
           
 
  Name:   Steven M. Post    
 
  Title:   Senior Vice President and Secretary    
 
                BANK OF AMERICA, N.A.,         as Administrative Agent    
 
           
 
  By:   /s/ Don B. Pinzon    
 
           
 
  Name:   Don B. Pinzon    
 
  Title:   Vice President    
 
                BANK OF AMERICA, N.A.,         as a Lender, L/C Issuer and Swing
Line Lender    
 
           
 
  By:   /s/ Gabriela Millhorn    
 
           
 
  Name:   Gabriela Millhorn    
 
  Title:   Senior Vice President    
 
                [OTHER LENDERS]    

